UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN (Full title of the plan) AMERICAN ELECTRIC POWER COMPANY, INC. 1 Riverside Plaza, Columbus, Ohio 43215 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) TABLE OF CONTENTS Page Number Signatures 2 Report of Independent Registered Public Accounting Firm 3 Financial Statements Statements of Net Assets Available for Benefits 4 Statements of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6-17 Supplemental Schedules Schedule of Assets (Held at End of Year) 18-47 Schedule of Assets Acquired and Disposed 48 Schedule of Nonexempt Transaction 49 Exhibits Exhibit Index 50 Consent of Independent Registered Public Accounting Firm 51 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Benefits Finance Committee has duly caused this annual report to be signed by the undersigned thereunto duly authorized. By:/s/ Stephan T. Haynes Stephan T. Haynes, Secretary Date:June 26, 2012 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants of the American Electric Power System Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of the American Electric Power System Retirement Savings Plan (the “Plan”) as of December 31, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedules of (1) assets held as of December 31, 2011, (2) assets acquired and disposed of in 2011, and (3) nonexempt transaction, are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These schedules are the responsibility of the Plan's management. Such schedules have been subjected to the auditing procedures applied in our audit of the basic 2011 financial statements and, in our opinion, are fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/Deloitte & Touche LLP Columbus, Ohio June 26, 2012 3 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2011 and 2010 ASSETS Investments at Fair Value: Participant Directed Investments $ $ Wrap Contracts TOTAL INVESTMENTS AT FAIR VALUE Notes Receivable from Participants TOTAL ASSETS Adjustment from Fair Value to Contract Value for Fully Benefit Responsive Wrap Contracts NET ASSETS AVAILABLE FOR BENEFITS $ $ See Notes to Financial Statements. 4 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS For the Years Ended December 31, 2011 and 2010 INVESTMENT INCOME Net Appreciation in Fair Value of Investments $ $ Interest Dividends Total Investment Income CONTRIBUTIONS Participant Employer Total Contributions DISTRIBUTIONS TO PARTICIPANTS ADMINISTRATIVE AND MANAGEMENT FEES Professional Fees Investment Advisory and Management Fees Other Fees Total Administrative and Management Fees INTEREST INCOME ON NOTES RECEIVABLE FROM PARTICIPANTS INCREASE (DECREASE) IN NET ASSETS NET ASSETS AVAILABLE FOR BENEFITS BEGINNING OF YEAR NET ASSETS AVAILABLE FOR BENEFITS END OF YEAR $ $ See Notes to Financial Statements. 5 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS For the Years Ended December 31, 2011 and 2010 1.PLAN DESCRIPTION The following description of the American Electric Power System Retirement Savings Plan (Plan) is provided for general information purposes only.Participants should refer to the Plan documents for a more complete description of the Plan’s information. General The Plan is a defined contribution plan that became effective and commenced operations on January 1, 1978.The Plan covers eligible regularly-scheduled full-time and part-time employees of the participating subsidiaries of American Electric Power Company, Inc. (AEP or the Company).American Electric Power Service Corporation (AEPSC) is the plan administrator (Plan Administrator) and plan sponsor (Plan Sponsor).AEPSC is a wholly-owned subsidiary of AEP.JPMorgan Chase Bank N.A. is the custodian and trustee and JPMorgan Retirement Plan Services LLC is the record keeper with respect to the Plan, collectively (JPMorgan or the Trustee). Contributions Newly eligible employees will be automatically enrolled in the Plan with a 3% pretax deferral unless they elect to opt out of the automatic enrollment or revise their elections within a reasonable period of time after they are notified of their right not to have such pretax deferrals made on their behalf (or to have such pretax deferrals made at a different percentage) and how their account will be invested in the absence of their making an investment election.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA).Generally, eligible employees participating in the Plan may make contributions (pretax, after-tax or Roth 401(k) contributions) in 1% increments up to 50% of their eligible pay (within Internal Revenue Service (IRS) limits).Participants who are age 50 and older are able to contribute additional pretax or Roth 401(k) amounts as catch-up contributions.The catch-up contribution limit was $5,500 for 2011 and 2010. The Company contributes to the Plan, on behalf of each participant, an amount equal to 100% of the participant’s contributions up to 1% of the participant’s eligible compensation for each payroll period, plus 70% of the participant’s contributions for the next 5% of the participant’s eligible compensation for each payroll period, subject to certain limitations.All contributions are deposited to the American Electric Power System Retirement Savings Plan Trust after each pay period.The Plan, in a manner consistent with the requirements under section 401 of the Internal Revenue Code (IRC), restricts the amount that certain participants who are deemed highly compensated may contribute to the Plan, provided that it is AEPSC’s intent that the Plan include a “qualified automatic contribution arrangement” (as defined in Section 401(k)(13) of the IRC) effective January 1, 2009, such that only the after-tax contributions made by such highly compensated participants may be subject to such restrictions. Investments The investment options offered by the Plan are a series of separately managed accounts, interests in commingled and collective trusts and self-directed mutual fund brokerage accounts.Affiliates of JPMorgan provide custody, trustee, recordkeeping and other services with regard to Plan investments. Participant Loans Participants may borrow from their savings plan accounts a minimum of $1,000 but no more than the lesser of $50,000 or 50% of their account balance.Loan terms range from 12 months to 60 months (or up to 180 months for certain residential loans), or any monthly increment in-between.Interest rates, fixed for the life of the loan, are calculated by adding 1% to the prime rate, as reported in the Wall Street Journal.For loans taken before July 1, 2006, the interest rate was in effect as of the first business day of the calendar quarter in which the loan was taken.For loans taken after July 1, 2006, the interest rate is in effect as of the first business day of the calendar month in which the loan is taken.Active employees repay principal and interest payments through payroll deductions. 6 Participant loans and the accrued interest are collateralized by the account balance, and upon default, the outstanding balance is subject to income taxes and possible tax penalty. Participant Accounts Individual accounts are maintained for each Plan participant.Each participant’s account is credited with the participant’s contributions, the Company’s matching contributions and the Plan earnings and charged with benefit payments and allocations of Plan losses.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s account. Participants may transfer the value of their cumulative contributions, in any whole percentage or dollar amount, among investments, and change their investment elections on a daily basis.Participants may change their payroll contribution elections coinciding with the Company’s payroll periods. Vesting and Distribution Participants are immediately vested in their pretax, after-tax, Roth 401(k) and the Company matching contributions, including earnings thereon.Excluding their pretax and Roth 401(k) contributions and post-2008 Company matching contributions, all participants may make an unlimited number of withdrawals of their interest in the Plan, including their pre-2009 Company matching contributions.Pretax, Roth 401(k) and post-2008 Company matching contributions are not eligible for withdrawal by participants until age 59-1/2, except under hardship (as defined by the Plan) or termination of employment.Pretax and Roth 401(k) contributions also are eligible for withdrawal upon hardship (as defined by the Plan). The AEP Stock Fund, a Plan investment option, is an Employee Stock Ownership Plan.As a result, participants can elect to have dividends generated from their AEP Stock Fund holdings paid out in cash, rather than automatically reinvested in the fund.The dividend payouts are made periodically (at least annually) and are treated as ordinary income to the participants for tax purposes. 2.ACCOUNTING POLICIES Basis of Accounting The accompanying financial statements are prepared on an accrual basis of accounting, in conformity with accounting principles generally accepted in the United States of America (GAAP). Investment Valuation and Income Recognition Participants direct the investment of their contributions into various investment options offered by the Plan.Investments are reported in the Statements of Net Assets Available for Benefits at fair value while benefit responsive investment contracts are reported at fair value with an adjustment to contract value.Fair value of a financial instrument is the price that would be received to sell an asset or paid to transfer a liability in an ordinary transaction between market participants at the measurement date. Purchases and sales of securities have been recorded on a trade-date basis.Interest income is recorded on an accrual basis.Dividends are recorded on the ex-dividend date.These amounts are reinvested by the Trustee in the funds that generated such income with the exception of the AEP Stock Fund, which pays or reinvests dividends at the direction of each participant. Notes Receivable From Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Delinquent participant loans are not recorded as distributions until actually distributed based on the terms of the Plan document. 7 Administrative Expenses and Management Fees Administrative and Management Fees incurred relating to JPMorgan during 2011 and 2010 totaled $2,998,142 and $3,276,565,respectively.The Plan directly pays for administrative, recordkeeping and management fees. Distributions to Participants Benefits are recorded when paid.There were no material amounts of distributions due to participants who requested distributions from the Plan as of December 31, 2011 and 2010. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein and disclosure of contingent assets.Actual results could differ from the estimates. Fair Value Measurements of Assets The accounting guidance for “Fair Value Measurements and Disclosures” establishes a hierarchy that prioritizes the inputs used to measure fair value.The hierarchy gives the highest priority to securities with unadjusted quoted prices in active markets for identical assets (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurements). Management utilizes its trustee’s external pricing service to estimate the fair value of the underlying investments held in the Plan.The Plan’s investment managers review and validate the prices utilized by the trustee to determine fair value.Management performs its own valuation testing to verify the fair values of the securities.AEP receives audit reports of the trustee’s operating controls and valuation processes.The trustee uses multiple pricing vendors for the assets held in the trust. Assets in the Plan are classified using the following methods.Equities are classified as Level 1 holdings if they are actively traded on exchanges.Items classified as Level 1 are investments in money market funds, fixed income and equity mutual funds and domestic equity securities.They are valued based on observable inputs primarily unadjusted quoted prices in active markets for identical assets.Items classified as Level 2 are primarily investments in individual fixed income securities and cash equivalents funds.Fixed income securities do not trade on an exchange and do not have an official closing price but their valuation inputs are based on observable market data.Pricing vendors calculate bond valuations using financial models and matrices.The models use observable inputs including yields on benchmark securities, quotes by securities brokers, rating agency actions, discounts or premiums on securities compared to par prices, changes in yields for U.S. Treasury securities, corporate actions by bond issuers, prepayment schedules and histories, economic events and, for certain securities, adjustments to yields to reflect changes in the rate of inflation.Cash equivalent funds are held to provide liquidity and meet short term cash needs.The underlying holdings in the cash funds consist of commercial paper, certificates of deposit, treasury bills, and other short-term debt securities.Short-term debt securities are valued based on observable market data by the trust banks pricing vendor.Other securities with model-derived valuation inputs that are observable are also classified as Level 2 investments.Investments with unobservable valuation inputs are classified as Level 3 investments.Plan assets included in Level 3 are primarily real estate and private equity investments that are valued using methods requiring judgment, including appraisals. Equities and Registered Investment Companies are valued based on observable inputs, primarily unadjusted quoted prices in active markets for identical assets. Common Collective Trusts and the Managed Income Fund are valued at the net asset value per share (NAV).The basis of the reported NAV is the total fair value of all underlying holdings less expenses and liabilities.The value of each unit is determined by dividing the net asset value of the fund by the number of applicable units outstanding on the valuation date.These are categorized as Level 2, if the investment can be redeemed at the NAV price.The JPMorgan Strategic Property Fund has been categorized as a Level 3 investment since the underlying holdings are diversified real estate assets that are difficult to value and rely on unobservable inputs to measure fair value. 8 JPMorgan Emerging Markets Fund securities are classified as Level 3 holdings because their valuation is based on foreign stock exchanges with limited liquidity.The majority of the holdings in the JPMorgan Emerging Markets Fund are equity securities, but traded on exchanges in emerging nations. JPMorgan Liquidity Fund The objective of this fund is to provide liquidity and meet short-term cash needs while preserving principal. The underlying holdings in the fund are investment grade money market instruments including commercial paper, certificates of deposit, treasury bills and other types of investment grade short-term debt securities. The fund is valued each business day. Mellon Capital Small Cap Stock Index Fund The objective of this fund is to track the performance of the Russell 2000 Index.The underlying equity holdings of this fund are actively traded on the major domestic stock exchanges and have readily available market quotes. Mellon Capital Stock Index Fund The objective of this fund is to track the performance of the S&P 500 Index.The underlying equity holdings of this fund are actively traded on the major domestic stock exchanges and have readily available market quotes. Mellon Capital International Stock Index Fund The objective of this fund is to track the performance of the Morgan Stanley Capital International Europe, Australia, and Far East (MSCI EAFE) Index.The underlying equity holdings of this fund are actively traded on the major non-U.S stock exchanges and have readily available market quotes. JPMorgan US Real Estate Securities Fund The objective of this fund is to exceed the performance of the Morgan Stanley Capital International Real Estate Investment Trust (MSCI U.S. REIT) Index.The underlying real estate investment trust equity holdings of this fund are actively traded on the major domestic stock exchanges and have readily available market quotes. Mellon Capital Aggregate Bond Index Fund The objective of this fund is to track the performance of the Barclay’s Capital U.S. Aggregate Index.Fixed income securities do not trade on an exchange and do not have an official closing price. Mellon Capital Treasury Inflation-Protected Securities Fund The objective of this fund is to track the performance of the Barclays Capital U.S. Treasury Inflation-Protected Securities Index.Treasury Inflation-Protected Securities are backed by the U.S. government and protect investors from the effects of inflation.The securities are not actively traded on exchanges and do not have an official closing price. JPMorgan Strategic Property Fund The objective of this fund is to exceed the performance of the National Council of Real Estate Investment Fiduciaries (NCREIF) Property Index.The underlying holdings in the fund are diversified real estate assets.This diversified fund consists of multiple properties and no single asset, tenant, or location has undue influence over the fund’s value or performance.The fund’s diversified holdings help mitigate the risk of default and concentration risk. 9 JPMorgan Emerging Markets Fund The objective of this fund is to exceed the performance of the Morgan Stanley Capital International Emerging Markets (MSCI EM) Free Index.The majority of the underlying holdings of this fund are traded on foreign stock exchanges in emerging markets.The securities in these economies are typically less efficient and less liquid than those in developed markets. Alliance Bernstein International Style Blend The objective of this fund is to exceed the performance of the MSCI EAFE Index.The underlying equity holdings of this fund are actively traded on major non-U.S. stock exchanges and have readily available market quotes. JPMorgan Intermediate Bond Fund The JPMorgan Intermediate Bond Fund is held by the Managed Income Fund.The objective of the fund is to exceed the performance of the Barclay’s Capital Intermediate Aggregate Index.The underlying holdings of this fund are a diversified mix of fixed income securities.Fixed income securities do not trade on an exchange and do not have an official closing price. 3.PLAN TERMINATION Although it has not expressed any intent to do so, AEPSC has the right to take such actions as will allow contributions to the Plan to be discontinued at any time and to terminate the Plan subject to the provisions of ERISA.In the event of Plan termination, participants remain 100 percent vested in their accounts. 4.INVESTMENT CONTRACTS The Managed Income Fund provides a stable value investment option to participants that includes fully benefit-responsive wrap contracts which assure the book value of investments for plan participants.The fund’s underlying assets, which are held in a trust, utilize wrap contracts issued by four banking institutions at December 31, 2011 and 2010. The contracts provide that participants execute plan transactions at contract value. Contract value represents contributions made to the fund, plus credited interest, less participant withdrawals, without regard to changes in the fair value of the investments and securities underlying the fund. The rates for crediting interest are reset quarterly based on market rates of other similar investments, the current yield of the underlying investments and the spread between the market value and contract value.The interest crediting rate cannot be less than 0%. Certain events, such as plan termination or a plan merger initiated by the Plan Sponsor, would limit the ability of the Plan to administer participant-level transactions at contract value or may allow for the termination of the wrap contract at market value, rather than contract value. The Plan sponsor does not believe that any events that may limit the ability of the plan to transact at contract value are probable as of December 31, 2011 or the date these financial statements are issued.During the year ended December 31, 2011, the interest crediting rate and the average yield based on annualized earnings and interest credited to participants were1.50% and 1.71%,respectively.During the year ended December 31, 2010 the credited rate and average yield based on annualized earnings and interest credited to participants were 1.64% and 2.26%, respectively. 5.INVESTMENTS EXCEEDING FIVE PERCENT OF THE PLAN’S NET ASSETS Investments exceeding five percent of the Plan’s net assets as of December 31, 2011 and 2010 were as follows: December 31, American Electric Power Company, Inc. Common Stock $ $ Mellon Capital Aggregate Bond Index Fund Mellon Capital Stock Index Fund Mellon Capital International Stock Index Fund JPMorgan Intermediate Bond Fund - 10 6.NET APPRECIATION OF INVESTMENTS During 2011 and 2010, the Plan's investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated (depreciated) in value as follows: Years Ended December 31, American Electric Power Company, Inc. - Common Stock $ $ Common/Collective Trusts Corporate Stock Fixed Income Securities Registered Investment Companies Net Appreciation in Fair Value of Investments $ $ 7.PARTY-IN-INTEREST TRANSACTIONS Certain transactions involving the Plan and its assets involved parties in interest with respect to the Plan, but those transactions were not prohibited transactions under ERISA because of the applicability of one or more exemptions.The exempt party-in-interest transactions involving the Plan included the following:JPMorgan Chase Bank, N.A., has been acting as trustee and custodian under the Plan, while its affiliates have been acting as (a) investment manager for a number of the Plan’s investment options, (b) the Plan’s record keeper and (c) investment advisor or investment manager for a number of plan participants with respect to the amounts held in their Plan accounts. At December 31, 2011 and 2010, the Plan held 6,912,594and 7,608,514 shares, respectively, of common stock of American Electric Power Company, Inc., the Plan Sponsor, with a cost basis of$240,862,421and $261,878,144, respectively.During the years ended December 31, 2011 and 2010, the Plan recorded dividend income of $13,695,209 and $13,789,065, respectively, related to its investment in that common stock. The Plan entered into a non-exempt prohibited transaction when it issued a $21,000 loan to a participant, who, as an employee of the Company, was a party-in-interest with respect to the Plan.An exemption under ERISA 408(b)(1) requires that the loan be made in accordance with specific plan provisions, but the $21,000 loan was issued on April 9, 2008, when the participant’s highest outstanding loan balance in the preceding 12 months was approximately $32,500.In the aggregate, these two loan balances exceeded the $50,000 limit imposed under the terms of the Plan by $3,500.The Company undertook steps with the participant and appropriate government agencies to remediate the prohibited transaction, but such steps had not been completed by December 31, 2011.Because the participant is not a “disqualified person” for purposes of Section 4975 of the IRC, 5330 is not required in connection with this transaction. 11 8.FAIR VALUE MEASUREMENTS For a discussion of fair value accounting and the classification of assets within the fair value hierarchy, see the “Fair Value Measurements of Assets” section of Note 2. Plan Assets within the Fair Value Hierarchy at December 31, 2011 Level 1 Level 2 Level 3 Total Equities Corporate Stock – Domestic $ $ - $ - $ AEP Stock - - Subtotal Equities - - Fixed Income Government Bonds - - Corporate Debt Securities - - Mortgage Backed Securities - - Subtotal Fixed Income - - Common/Collective Trusts JPMorgan Liquidity Fund - - Mellon CapitalSmall Cap Stock Index Fund - - Mellon CapitalStock Index Fund - - Mellon CapitalInternational Stock Index Fund - - JPMorgan US Real Estate Securities Fund - - Mellon CapitalAggregate Bond Index Fund - - Mellon Capital Treasury Inflation-ProtectedSecurities Fund - - JPMorgan Strategic Property Fund - - JPMorgan Emerging Markets Fund - - Subtotal Common/Collective Trusts - Registered Investment Companies - - Cash Equivalents - - Wrap Contracts - - Accrued Items and Unsettled Trades - Total Assets Reflecting Investments at Fair Value $ 12 Plan Assets within the Fair Value Hierarchy at December 31, 2010 Level 1 Level 2 Level 3 Total Equities Corporate Stock – Domestic $ $ - $ - $ AEP Stock - - Subtotal Equities - - Fixed Income Government Bonds - - Corporate Debt Securities - - Mortgage Backed Securities - - Subtotal Fixed Income - - Common/Collective Trusts JPMorgan Liquidity Fund - - Mellon CapitalSmall Cap Stock Index Fund - - Mellon CapitalStock Index Fund - - Mellon CapitalInternational Stock Index Fund - - Alliance Bernstein International Style Blend - - JPMorgan US Real Estate Securities Fund - - JPMorgan Intermediate Bond Fund Mellon CapitalAggregate Bond Index Fund - - Mellon Capital Treasury Inflation-Protected Securities Fund - - JPMorgan Strategic Property Fund - - JPMorgan Emerging Markets Fund - - Subtotal Common/Collective Trusts - Registered Investment Companies - - Cash Equivalents - - Wrap Contracts - - Accrued Items and Unsettled Trades - Total Assets Reflecting Investments at Fair Value $ 13 The following tables set forth a summary of the Plan's investments with a reported Net Asset Value at December 31, 2011 and 2010: Fair Value Estimated Using Net Asset Value per Share as of December 31, 2011 Fair Value Redemption Frequency (If currently eligible) Redemption Notice Period JPMorgan Liquidity Fund $ Daily 1 Day Mellon Capital Small Cap Stock Index Fund Daily Trade Date + 1 Mellon Capital Stock Index Fund Daily Trade Date + 1 Mellon Capital International Stock Index Fund Daily Trade Date + 1 JPMorgan US Real Estate Securities Fund Daily 1 Day Mellon Capital Aggregate Bond Index Fund Daily Trade Date + 1 Mellon Capital Treasury Inflation-ProtectedSecurities Fund Daily Trade Date + 1 JPMorgan Strategic Property Fund Quarterly 45 Days JPMorgan Emerging Markets Fund Daily 1 Day Total Assets $ Fair Value Estimated Using Net Asset Value per Share as of December 31, 2010 Fair Value Redemption Frequency (If currently eligible) Redemption Notice Period JPMorgan Liquidity Fund $ Daily 1 Day Mellon Capital Small Cap Stock Index Fund Daily Trade Date + 1 Mellon Capital Stock Index Fund Daily Trade Date + 1 Mellon Capital International Stock Index Fund Daily Trade Date + 1 Alliance Bernstein International Style Blend Daily 1-30 Days JPMorgan US Real Estate Securities Fund Daily 1 Day JPMorgan Intermediate Bond Fund Daily 1 Day Mellon Capital Aggregate Bond Index Fund Daily Trade Date + 1 Mellon Capital Treasury Inflation-ProtectedSecurities Fund Daily Trade Date + 1 JPMorgan Strategic Property Fund Quarterly 45 Days JPMorgan Emerging Markets Fund Daily 1 Day Total Assets $ 14 The following tables set forth a reconciliation of changes in the fair value of investments classified as Level 3 in the fair value hierarchy.The 2011 presentation has been presented to reflect the expanded disclosure requirements of Accounting Standards Update No. 2010-06, Fair Value Measurements and Disclosures. Changes in Fair Value Measurements for the Year Ended December 31, 2011 JPMorgan Strategic Property Fund JPMorgan Emerging Markets Fund Wrap Contracts Total Balance at Beginning of Year $ Realized Gains - - Unrealized Gains (Losses) Purchases - Sales - - Issuances - Settlements - Balance at End of Year $ Changes in Fair Value Measurements for the Year Ended December 31, 2010 JPMorgan Strategic Property Fund JPMorgan Emerging Markets Fund Wrap Contracts Total Balance at Beginning of Year $ Realized Gains (Losses) - Unrealized Gains (Losses) Purchases, Sales, Issuances, and Settlements (Net) - Balance at End of Year $ 9.RISK AND UNCERTAINITIES The Plan utilizes various investment instruments, including common stock, bonds, commingled funds and investment contracts.Investment securities are exposed to various risks, such as interest rate, credit and market volatility.Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and that such change could materially affect the amounts reported in the financial statements. 10.FEDERAL INCOME TAX The IRS has determined that the Plan meets the requirements of Section 401(a) of the IRC and recognizes the exempt status of the Plan’s trust pursuant to Section 501(a) of the IRC. The Plan has been amended subsequent to the issuance of the most recentIRS determination letter and the plan sponsor submitted an application to the IRS on January 30, 2012, for an updated determination letter that will take into account those additional amendments.Plan management believes that the Plan is currently designed and operated in compliance with the applicable requirements of the IRC and that the Plan’s trust continues to be tax-exempt.Therefore, no provision for income taxes has been included in the Plan’s financial statements. GAAP requires Plan management to evaluate tax positions taken by the Plan and recognize a tax liability if the Plan has taken an uncertain position that more likely than not would not be sustained upon examination by the IRS. The Plan administrator has analyzed the tax positions taken by the Plan, and has concluded that as of December 31, 2011 15 and 2010, there are no uncertain positions taken or expected to be taken that would require recognition of a liability or disclosure in the financial statements. The Plan is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress.The Plan administrator believes it is no longer subject to income tax examinations for years prior to 2008. 11.WORKFORCE REDUCTION Distributions to plan participants were significantly lower during 2011 than during 2010 primarily because AEP implemented cost reduction initiatives in the second quarter of 2010 that reduced its workforce by 11.5%.A significant number of participants whose employment terminated during 2010 elected to withdraw their plan accounts. In April 2012, AEP initiated a process to identify employee repositioning opportunities and efficiencies.The process will result in the redeployment of employees and involuntary severances.The process is expected to be completed by the end of 2012. 12.RECONCILIATION OF FINANCIAL STATEMENTS TO THE FORM 5500 Due to changes in the IRS Form 5500 filing requirements, the income statement in Schedule H, Part II, is now required to separately report certain deemed distributions of participant loans, whether or not those loans may otherwise remain collectible and would still be (and are) reflected as assets on the accompanying financial statements, which are prepared on the accrual basis of accounting.Because loans deemed distributed are no longer to be carried as assets of the Plan unless and until the participant actually undertakes the repayment, amounts reported on Schedule H as Participant loans as of the beginning and ending of the year were adjusted so that prospectively the amounts reported on Schedule H, Part I, Line 1c(8), columns (a) and (b) are in conformity with the Form 5500 filing requirements, but differ from those reported in the accompanying financial statements. January 1, Participant Loans – Schedule H, Part I, line 1c(8), Column (a) Beginning Balance per Financial Statements $ $ Less: Loans Deemed Distributed with No Post-Default Payments Balance Reported on Form 5500 $ $ December 31, Participant Loans – Schedule H, Part I, line 1c(8), Column (b) Ending Balance per Financial Statements $ $ Less: Assets and Activity Related to Loans Deemed Distributed with No Payments Post-Default Balance Reported on Form 5500 $ $ As a result of the changes to Form 5500, beginning and ending Net Assets Available for Benefits as well as Increase (Decrease) in Net Assets will differ between reported amounts on the Financial Statements and Form 5500 as follows: January 1, Net Assets – Schedule H, Part I, Line 1l, Column (a) Beginning Balance per Financial Statements $ $ Less: Adjustment from Contract Value to Fair Value Less: Loans Deemed Distributed with No Post-Default Payments Beginning Balance Reported on Form 5500 $ $ 16 December 31, Net Assets – Schedule H, Part I, Line 1l, Column (b) Ending Balance per Financial Statements $ $ Less: Adjustment from Contract Value to Fair Value Less: Assets and Activity Related to Loans Deemed Distributed with No Payments Post-Default Balance Reported on Form 5500 $ $ December 31, Increase (Decrease) in Net Assets – Schedule H, Part II, Line 2k Per Financial Statements $ $ Less: Adjustment from Contract Value to Fair Value Less: Loans Deemed Distributed Reported on Form 5500 $ $ 17 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN SCHEDULE OF ASSETS (HELD AT END OF YEAR) DECEMBER 31, 2011 INVESTMENT CONTRACTS: Stable Value Wrap Bank of America variable annual yield (2.00% at December 31, 2011) with an indeterminate maturity date $ Stable Value Wrap ING variable annual yield (2.00% at December 31, 2011) with an indeterminate maturity date - Stable Value Wrap IXIS variable annual yield (2.00% at December 31, 2011) with anindeterminate maturity date - Stable Value Wrap State Street Bank variable annual yield (2.00% at December 31, 2011) with anindeterminate maturity date Subtotal Wrapper Contracts $ Shares Identity of Issuer, Borrower, Lessor or Similar Party Fair Value Common / Collective Trusts JPMCB Liquidity Fund $ Total Common / Collective Trusts $ Corporate Debt Securities ALTRIA GROUP INC $ AMER EXPRESS CREDIT CO AMERICA MOVIL SAB DE CV AMERICAN INTL GROUP ANHEUSER-BUSCH INBEV WOR AT&T INC AUG 2016 AT&T INC MAY 2016 AT&T INC NOV 2013 BANK OF AMERICA CORP MAY 2014 BANK OF AMERICA CORP MAR 2016 BANK OF AMERICA CORP JUL 2016 BANK OF MONTREAL BANK OF NOVA SCOTIA BARCLAYS BANK PLC BARRICK GOLD CORP BAXTER INTERNATIONAL INC BHP BILLITON FIN USA LTD BNP PARIBAS BRITISH TELECOM PLC BURLINGTN NORTH SANTA FE CANADIAN IMPERIAL BANK CANADIAN NATL RESOURCES CANADIAN PACIFIC RR CO CAPITAL ONE FINANCIAL CO MAY 2014 CAPITAL ONE FINANCIAL CO JUL 2016 18 CATERPILLAR FINANCIAL SE AUG 2016 CATERPILLAR FINANCIAL SE DEC 2014 CISCO SYSTEMS INC CITIGROUP INC DEC 2013 CITIGROUP INC DEC 2015 CITIGROUP INC JUN 2016 COCA-COLA CO/THE COVIDIEN INTL FINANCE SA CR BARD INC CREDIT SUISSE NEW YORK CVS CAREMARK CORP DAIMLER FINANCE NA LLC DCP MIDSTREAM OPERATING DEUTSCHE BANK AG LONDON DIRECTV HOLDINGS/FING DOMINION RESOURCES INC ECOLAB INC ENTERPRISE PRODUCTS OPER EXPRESS SCRIPTS HOLDING EXPRESS SCRIPTS HOLDING MAY 2016 GENERAL ELEC CAP CORP NOV 2015 GENERAL ELEC CAP CORP JAN 2014 GEORGIA POWER COMPANY GILEAD SCIENCES INC GOLDMAN SACHS GROUP INC MAY 2014 GOLDMAN SACHS GROUP INC FEB 2016 HCP INC HEWLETT-PACKARD CO HSBC FINANCE CORP JAN 2014 HSBC FINANCE CORP MAY 2012 IBM CORP JOHN DEERE CAPITAL CORP LG&E & KU ENERGY LLC LLOYDS TSB BANK PLC MATTEL INC MCKESSON CORP METLIFE INC MORGAN STANLEY JUL 2015 MORGAN STANLEY JUL 2014 MORGAN STANLEY MAY 2014 NATIONWIDE HEALTH PPTYS NBCUNIVERSAL MEDIA LLC NORDSTROM INC ONEOK PARTNERS LP PHILIP MORRIS INTL INC PLAINS ALL AMER PIPELINE SEP 2012 PLAINS ALL AMER PIPELINE SEP 2015 PNC FUNDING CORP PRUDENTIAL FINANCIAL INC RABOBANK NEDERLAND OCT 2015 RABOBANK NEDERLAND JAN 2014 RIO TINTO FIN USA LTD ROGERS COMMUNICATIONS IN 19 ROYAL BANK OF CANADA 2,779,353 ROYAL BK OF SCOTLAND PLC 712,356 SANOFI 831,404 SHELL INTERNATIONAL FIN 2,272,937 SVENSKA HANDELSBANKEN AB TARGET CORP TELECOM ITALIA CAPITAL TELEFONICA EMISIONES SAU TEVA PHARMACEUT FIN BV TEXAS INSTRUMENTS INC TORONTO-DOMINION BANK UBS AG STAMFORD CT UNITEDHEALTH GROUP INC VALE OVERSEAS LIMITED VENTAS REALTY LP/CAP CRP VERIZON COMMUNICATIONS APR 2016 VERIZON COMMUNICATIONS MAR 2014 VERIZON COMMUNICATIONS NOV 2016 VF CORP WAL-MART STORES INC WATSON PHARMACEUTICALS I WELLS FARGO & COMPANY WESTPAC BANKING CORP WILLIAMS PARTNERS LP WPP FINANCE 2010 XEROX CORPORATION MAR 2016 XEROX CORPORATION MAY 2014 Total Corporate Debt Securities $ Government Bonds TREASURY BILL MAR 2012 $ TREASURY BILL FEB 2012 US TREASURY N/B APR 2015 US TREASURY N/B MAY 2015 US TREASURY N/B JUN 2015 US TREASURY N/B OCT 2013 US TREASURY N/B MAY 2014 US TREASURY N/B AUG 2016 US TREASURY N/B SEP 2016 US TREASURY N/B NOV 2013 US TREASURY N/B DEC 2014 Total Government Bonds $ Mortgage Backed Securities FNCI 3 1/12 $ FNCI 3.5 1/12 FNCI 4 1/12 FNCI 5 1/12 FANNIE MAE FREDDIE MAC MAY 2016 FREDDIE MAC JUL 2014 FREDDIE MAC AUG 2014 BMWOT 2011-A A3 20 BSCMS 2006-PW12 A4 BSCMS 2006-PW11 A4 CGCMT 2004-C2 A5 COMM 2004-LB2A A4 FG G11773 FG G13072 FG J12243 FG J12387 FG J13139 FG J13885 FG J15655 FG J15660 FN 254916 FN AH0973 FN AH1231 FN AI2067 FN AI2999 FN AI5529 FN AI6698 FN AJ1445 FN AJ2329 FHR 2682 LC FHR 2827 TE FHR 2864 LE FHR 2992 JP FN 709829 FN 889673 FN AB1066 FN AD0466 FN AE0126 FN AE9810 FORDO 2011-A A3 FORDO 2011-B A3 GN 763535 GMACC 2003-C1 A2 GECMC 2004-C2 A4 GNR 2009-72 LA GNR 2009-69 L GNR 2009-70 WG GNR 2009-108 WG GNR 2010-91 GA GNR 2009-127 PL GNR 2010-45 YQ GNR 2010-32 AK GCCFC 2003-C2 A4 GCCFC 2005-GG3 A3 HDMOT 2011-1 A2A HAROT 2011-3 A3 HART 2011-C A3 LBUBS 2005-C5 A4 LBUBS 2003-C5 A4 MBART 2011-1 A3 MLMT 2005-CKI1 A6 NALT 2011-A A2A NALT 2011-A A2B 2,035,625 NAROT 2011-B A2 5,571,213 21 TAOT 2011-B A3 VWALT 2011-A A2 WBCMT 2005-C21 A4 WBCMT 2005-C17 A4 WBCMT 2005-C18 A4 WBCMT 2006-C25 A5 Total Mortgage Backed Securities $ Net Assets Pending Settlement $ Subtotal Stable Value $ TOTAL - INVESTMENT CONTRACTS ADJUSTMENT FROM FAIR VALUE TO CONTRACT VALUE TOTAL - INVESTMENT CONTRACTS AT CONTRACT VALUE $ 22 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN SCHEDULE OF ASSETS (HELD AT END OF YEAR (continued)) DECEMBER 31, 2011 Shares Identity of Issuer, Borrower, Lessor or Similar Party Fair Value Cash Equivalents Cash $ Total Cash Equivalents $ Common / Collective Trusts JPMCB US Real Estate Securities Fund EB Daily Liquidity Non SL Aggregate Bond Index Fund EB Daily Liquidity Non SL International Stock Index Fund EB Daily Liquidity Non SL Small Cap Stock EB Daily Liquidity Non SL Stock Index Fund EB DL Non SL Treasury Inflation Protected Securities Fund JPMCB Emerging Markets - Equity Focused JPMCB Strategic Property Fund JPMCB Liquidity Fund Total Common / Collective Trusts $ AEP Stock American Electric Power Company, Inc. Common Stock $6.50 par value $ Total AEP Stock $ Corporate Stock 3M CO COM STK USD0.01 $ AARON'S INC CLASS'A'COM VTG USD0.5 ABB LTD ADR EACH REPR I CHF2.50(SPON) ABBOTT LABS COM NPV ABM INDUSTRIES INC COM STK USD0.01 ACCENTURE PLC CLS'A'USD0.0000225 ACE LIMITED CHF30.57 ACTUANT CORP CLS'A' COM STK USD0.20 ADVANCE AUTO PARTS INC COM STK USD0.0001 ADVANCE AUTO PARTS INC COM STK USD0.0001 AEGION CORP USD0.01 AEROPOSTALE INC COM STK USD0.01 AETNA INC NEW COM STK USD0.001 AFC ENTERPRISES INC USD0.01 AFFILIATED MANAGERS GROUP INC COM STK USD0.01 AFLAC INC COM STK USD0.10 AGILENT TECHNOLOGIES INC COM STK USD0.01 AGILENT TECHNOLOGIES INC COM STK USD0.01 AGRIUM INC COM NPV AIR METHODS CORP COM STK USD0.06 AIR PRODUCTS & CHEMICALS INC COM STK USD1 ALCOA INC COM STK USD1 ALEXANDRIA REAL ESTATE EQUITIES INC COM STK ALEXION PHARMACEUTICAL INC COM NPV USD0.001 ALLEGHENY TECHNOLOGIES INC COM STK USD0.10 ALLERGAN INC COM STK USD0.01 ALLIANCE DATA SYSTEM COM STK USD0.01 ALLIANCE DATA SYSTEM COM STK USD0.01 ALLSCRIPTS HEALTHCARE SOLUTIONS INC COM STK ALLSTATE CORP COM STK USD0.01 ALPHA NATURAL RESOURCES COM STK USD0.01 ALTERA CORP COM STK USD0.001 ALTERA CORP COM STK USD0.001 ALTERRA CAPITAL HLDGS LTD USD0.01 ALTERRA CAPITAL HLDGS LTD USD0.01 AMAZON COM INC COM STK USD0.01 AMC NETWORKS INC USD0.01 AMEREN CORP COM STK USD0.01 AMERICAN EAGLE OUTFITTER COM STK USD0.01 23 AMERICAN EXPRESS CO COM USD0.20 AMERICAN GREETINGS CORP COM STK CLASS'A'USD1 AMERICAN TOWER CORP CLASS'A' COM USD0.01 AMERIPRISE FINANCIAL INC COM STK USD0.01 AMERIPRISE FINANCIAL INC COM STK USD0.01 AMERISOURCEBERGEN CORP COM STK NPV AMGEN INC COM STK USD0.0001 AMPHENOL CORP CLASS'A'COM STK USD0.001 AMSURG CORP COM STK NPV ANADARKO PETROLEUM CORP COM STK USD0.10 ANN INC USD0.0068 ANWORTH MORTGAGE ASSET CORP COM STK USD0.01 APOLLO INVESTMENT CORP COM STK USD0.001 APPLE INC COM STK NPV APPLE INC COM STK NPV APTARGROUP INC COM STK USD0.01 ARCHER DANIELS MIDLAND CO COM STK NPV ARES CAPITAL CORP COM STK USD0.001 ARGO GROUP INTL HLDGS COM STK USD0.01 ARM HLDGS ADS EACH REP 3 ORD ARRIS GROUP INC COM STK USD0.01 ARROW ELECTRONICS INC COM STK USD1 ARROW ELECTRONICS INC COM STK USD1 ASBURY AUTOMOTIVE GROUP INC COM STK USD0.01 ASCENA RETAIL GROUP INC USD0.05 ASHLAND INC COM STK USD1 ASML HOLDING NV EUR0.09(NY REG) ASPEN INSURANCE HLDGS COM STK USD0.15144558 ASSURANT INC COM STK USD0.01 ASSURANT INC COM STK USD0.01 ASSURANT INC COM STK USD0.01 ASSURED GUARANTY LTD COM STK USD0.01 ASTRAZENECA PLC ADR EACH REP 1 ORD USD0.25(MGT) ATMEL CORP COM STK USD0.001 ATMEL CORP COM STK USD0.001 ATWOOD OCEANICS INC COM STK USD1 AUTOLIV INC COM STK USD1 AUTOLIV INC COM STK USD1 AUTOZONE INC COM STK USD0.01 AVAGO TECHNOLOGIES LTD NPV AVERY DENNISON CORP COM STK USD1 AVNET INC COM STK USD1 AVNET INC COM STK USD1 AXIS CAPITAL HLDGS COM STK USD0.0125 BAIDU INC ADR EACH REPR 0.10 SHARE A BAKER HUGHES INC COM STK USD1 BALL CORP COM STK NPV BALL CORP COM STK NPV BANK OF HAWAII CORP COM STK USD2 BAYERISCHE MOTOREN WERKE AG ADR EACH REPR 0.333 BBCN BANCORP INC BE AEROSPACE INC COM STK USD0.01 BEACON ROOFING SUPPLY INC COM STK USD0.01 CLS'A' BED BATH AND BEYOND COM STK USD0.01 BED BATH AND BEYOND COM STK USD0.01 BEL FUSE INC CLASS'B'SHS USD0.1 BELDEN INC COM STK USD0.01 BELDEN INC COM STK USD0.01 BELDEN INC COM STK USD0.01 BELO CORP CLASS'A'COM STK USD1.67 BEMIS CO INC COM STK USD0.10 BERRY PETROLEUM CORP CLASS'A'COM STK USD0.01 BILL BARRETT CORP COM NPV BIOMED REALTY TRUST INC COM STK USD0.01 BLACK BOX CORP COM STK USD0.001 24 BMC SOFTWARE INC COM STK USD0.01 BOEING CO COM STK USD5 BORG-WARNER INC COM STK USD0.01 BP AMOCO P.L.C ADR-EACH CNV INTO 6 ORD USD0.25 BRADY CORP 'A'NON.V USD0.01 BRINK'S COMPANY BRINKS GROUP COM USD1 BRINK'S COMPANY BRINKS GROUP COM USD1 BRISTOL-MYERS SQUIBB CO COM STK USD0.10 BRISTOL-MYERS SQUIBB CO COM STK USD0.10 BRISTOW GROUP INC COM STK USD0.01 BROADCOM CORP CLASS'A'COM STK USD0.0001 BROOKFIELD RESIDENTIAL PPTYS INC USD0.01 BROOKS AUTOMATION INC BRUNSWICK CORP COM STK USD0.75 BUCKLE COM STK USD0.05 BUNGE LTD COM STK USD0.01 BURBERRY GROUP SPON ADR EACH REP 2 ORD CA INC COM STK USD0.10 CABLEVISION SYSTEMS CORP NY GROUP COM STK USD0.01 CABOT CORP COM STK USD1 CACI INTL INC CLASS A COM CAE INC COM NPV CALLAWAY GOLF CO COM STK USD0.01 CAMBREX CORP COM STK USD0.10 CAMECO CORP COM NPV CAMERON INTERNATIONAL CORP COM STK USD0.01 CAMPUS CREST COMMUNITIES INC USD0.01 CAPITAL ONE FINANCIAL CORP COM STK USD0.01 CAPSTEAD MTGE.CORP COM STK USD0.01 CAPSTEAD MTGE.CORP COM STK USD0.01 CARDINAL HEALTH INC COM STK NPV CARLISLE COS INC COM STK USD1 CARLISLE COS INC COM STK USD1 CASCADE CORP COM STK USD0.50 CATAHY GENERAL BANCORP COM STK USD0.01 CATO CORP CLASS'A'COM STK USD0.03 1/3 CBS CORP CLASS'B' COM STK USD0.001 CEC ENTERTAINMENT COM STK USD0.10 CELANESE CORP COM STK USD0.0001 CLS'A' CELANESE CORP COM STK USD0.0001 CLS'A' CELGENE CORP COM STK USD0.01 CENTENE CORP(DEL) COM STK USD0.001 CF INDUSTRIES HOLDINGS INC COM STK USD0.01 CH ROBINSON WORLDWIDE INC COM STK USD0.10 CHARMING SHOPPES INC COM STK USD0.10 CHATHAM LODGING TRUST USD0.01 CHECKPOINT SYSTEMS COM STK USD0.10 CHEVRON CORP COM STK USD0.75 CHICAGO BRIDGE & IRON CO N.V. EUR0.01 (REG) CHICOS FAS INC COM STK USD0.01 CHICOS FAS INC COM STK USD0.01 CHILDRENS PLACE RETAIL STORE INC COM STK USD0.10 CHILDRENS PLACE RETAIL STORE INC COM STK USD0.10 CHIPOTLE MEXICAN GRILL COM STK USD0.01 CHUBB CORP COM STK USD1 CIBER INC COM STK USD0.01 CIGNA CORP COM STK USD0.25 CINCINNATI BELL NC USD0.01 CLIFFS NATURAL RESOURCES INC COM STK USD0.125 CLIFFS NATURAL RESOURCES INC COM STK USD0.125 COACH INC COM STK USD0.01 COACH INC COM STK USD0.01 COGNEX CORP COM STK USD0.002 COINSTAR INC COM STK USD0.001 COLONY FINANCIAL INC USD0.01 25 COLONY FINANCIAL INC USD0.01 COLUMBIA BANKING SYSTEMS INC COM STK NPV COMERICA INC COM STK USD5 COMMERCE BANCSHARES INC COM STK USD5 COMPUTER SCIENCES CORP COM STK USD1 COMSTOCK RESOURCES INC COM STK USD0.50 COMTECH TELECOMMUNICATIONS COM STK USD0.10 CONOCOPHILLIPS COM STK USD1.25 CONVERGYS CORP COM STK NPV CORN PRODUCTS INTERNATIONAL INC COM STK USD0.01 COSTCO WHOLESALE CORP COM STK USD0.005 COVANCE INC COM STK USD0.01 COVANTA HOLDING CORP CRA INTERNATIONAL INC COM CUMMINS INC COM STK USD2.50 CUMMINS INC COM STK USD2.50 CUMMINS INC COM STK USD2.50 CURTISS-WRIGHT CORP COM STK USD1 CVB FINANCIAL NPV CYS INVESTMENTS INC USD0.01 CYS INVESTMENTS INC USD0.01 DANA HOLDING CORP USD0.01 DARDEN RESTAURANTS INC COM STK NPV DAVITA INC COM STK USD0.001 DECKERS OUTDOOR CORP COM STK USD0.01 DECKERS OUTDOOR CORP COM STK USD0.01 DELL INC COM STK USD0.01 DELPHI FINANCIAL GROUP INC CLASS'A'COM STK USD0.01 DIANA SHIPPING INC COM STK USD0.01 DIEBOLD INC COM STK USD1.25 DIEBOLD INC COM STK USD1.25 DIRECTV USD0.01 DISCOVER FINANCIAL SERVICES COM STK USD0.01 DISCOVERY COMMUNICATIONS INC CLS 'C' USD0.01 DOLE FOOD CO INC USD0.001 DOLLAR TREE INC COM STK USD0.01 DONNELLEY(R.R.)& SONS CO COM STK USD1.25 DONNELLEY(R.R.)& SONS CO COM STK USD1.25 DOVER CORP COM STK USD1 DOVER CORP COM STK USD1 DOW CHEMICAL CO COM STK USD2.50 DU PONT(E.I.)DE NEMOURS & CO COM STK USD0.30 DU PONT(E.I.)DE NEMOURS & CO COM STK USD0.30 DUKE REALTY CORP COM STK USD0.01 DUNKIN BRANDS GROUP INC USD0.001 EARTHLINK INC COM STK USD0.01 EAST WEST BANCORP INC USD0.001 EASTMAN CHEMICAL CO COM STK USD0.01 EATON CORP COM USD0.50 EBIX. COM INC USD0.10 EDISON INTERNATIONAL COM STK NPV EL PASO ELECTRIC CO COM STK NPV ELECTRONICS FOR IMAGING INC COM STK USD0.01 EMC CORP COM STK USD0.01 ENCANA CORP COM NPV ENDURANCE SPECIALTY HLDGS LTD USD1 ENERGEN CORP COM STK USD0.01 ENERSYS COM USD0.01 ENERSYS COM USD0.01 ENI ADR EACH REP 2 ORD (MGT) ENSIGN GROUP INC COM NPV ENSTAR GROUP LIMITED SHS ENTERGY CORP COM STK USD0.01 ENTERTAINMENT PROPERTY TRUST SHS OF BENEFICIAL INT EQUIFAX INC COM STK USD1.25 26 EQUITY LIFESTYLE PROPERTIES INC COM STK USD0.01 ESTEE LAUDER COMPANIES INC USD0.01 A ESTERLINE TECHNOLOGIES CORP COM STK USD0.20 EXIDE TECHNOLOGIES COM STK USD0.01 EXPEDITORS INTERN OF WASHINGTON INC COM STK EXPRESS INC USD0.01 EXPRESS INC USD0.01 EXPRESS SCRIPTS INC COM STK USD0.01 EXXON MOBIL CORP COM STK NPV F5 NETWORK INC COM STK USD0.01 FEDERATED INVESTORS INC COM STK CLASS'B'USD0.01 FIDELITY NATIONAL FINANCIAL INC CLASS 'A' COM STK FIFTH STREET FINANCE CORP USD0.01 FIFTH THIRD BANCORP COM STK NPV FINISAR CORP USD0.001 FINISH LINE INC CLASS'A'COM STK USD0.01 FIRST AMERICAN FINANCIAL CORP USD0.00001 FIRST CITIZENS BANCSHARES INC NRTH CLASS'A'SHS FIRST MIDWEST BANCORP COM STK USD0.01 FIRST NIAGARA FINANCIAL GROUP INC COM FIRSTENERGY CORP COM STK USD0.10 FLEXTRONICS INTERNATIONAL ORD USD0.01 FLOWSERVE CORP COM STK USD1.25 FLUOR CORP(NEW) COM STK USD0.01 FLUSHING FINANCIAL CORP COM STK USD0.01 FLUSHING FINANCIAL CORP COM STK USD0.01 FNB CORP PA COM STK USD0.01 FOOT LOCKER INC COM STK USD0.01 FOOT LOCKER INC COM STK USD0.01 FOOT LOCKER INC COM STK USD0.01 FOSSIL INC COM STK USD0.01 FOSTER WHEELER AG CHF3 FRANKLIN RESOURCES INC COM STK USD0.10 FRESH DEL MONTE PRODUCE NV COM STK USD0.01 FTI CONSULTING INC COM STK USD0.01 FULLER(H.B.)CO COM STK USD1 FULTON FINANCIAL CORP COM STK USD2.50 G & K SERVICES INC CLASS'A'COM STK USD0.50 G & K SERVICES INC CLASS'A'COM STK USD0.50 GAMESTOP CORPORATION NEW CLASS 'A' COM USD0.001 GANNETT CO INC COM STK USD1 GENERAC HLDGS USD0.01 GENERAL CABLE CORP COM STK USD0.01 GENWORTH FINANCIAL INC COM STK USD0.001 GEO GROUP INC COM USD0.01 GILEAD SCIENCES INC COM STK USD0.001 GLOBAL PAYMENTS INC COM STK USD0.001 GLOBAL PAYMENTS INC COM STK USD0.001 GLOBAL PAYMENTS INC COM STK USD0.001 GLOBE SPECIALTY METALS INC USD0.0001 GOLDMAN SACHS GROUP INC COM STK USD0.01 GOLDMAN SACHS GROUP INC COM STK USD0.01 GOODRICH CORP COM STK USD5 GOODRICH PETROLEUM CORPORATION COM STK USD0.20 GOOGLE INC COM STK USD0.001 CLS'A' GRACO INC COM STK USD1 GRAND CANYON EDUCATION INC USD0.01 GRANITE CONSTRUCTION COM STK USD0.01 GRAPHIC PACKAGING HLDG CO USD0.01 GREATBATCH INC COM STK USD0.001 GREEN MOUNTAIN COFFEE ROASTERS INC COM STK USD0.10 GRIFFON CORP COM STK USD0.25 GROUP 1 AUTOMOTIVE INC COM STK NPV GUESS INC COM STK USD0.01 HANCOCK HOLDING CO COM STK USD3.33 27 HANGER ORTHOPEDIC USD0.01 HANGER ORTHOPEDIC USD0.01 HANOVER INSURANCE GROUP INC COM STK USD0.01 HARLEY DAVIDSON COM STK USD0.01 HARMONIC INC COM STK USD0.001 HARRIS CORP COM STK USD1 HARSCO CORP COM STK USD1.25 HARTFORD FINANCIAL SERVICES GRP INC COM STK HATTERAS FINANCIAL CORP USD0.001 HCC INSURANCE HLDG COM STK USD1 HEALTH CARE REIT INC COM STK USD1 HEALTHWAYS INC COM STK USD0.001 HEIDRICK & STRUGGLES COM STK USD0.01 HEIDRICK & STRUGGLES COM STK USD0.01 HELIX ENERGY SOLUTIONS GROUP INC COM STK NPV HELMERICH & PAYNE INC COM STK USD0.10 HELMERICH & PAYNE INC COM STK USD0.10 HERBALIFE LTD HEXCEL CORP COM STK USD0.01 HILLENBRAND INC NPV HILL-ROM HOLDINGS INC COM STK NPV HUMANA INC COM STK USD0.166 HUMANA INC COM STK USD0.166 HUNTINGTON BANCSHARES INC COM STK NPV HUNTINGTON BANCSHARES INC COM STK NPV HUNTINGTON INGALLS INDUSTRIES INC USD0.01 WI IAC/INTERACTIVE CORP COM STK USD0.001 IAC/INTERACTIVE CORP COM STK USD0.001 ICON SPON ADR EACH 1 REP I SHR IGATE CORP COM STK USD0.01 ILLUMINA INC COM STK USD0.01 IMMUNOGEN INC COM STK USD0.01 INFINITY PROPERTY & CASUALTY CORP COM NPV INGRAM MICRO INC CLASS'A'COM STK USD0.01 INSIGHT ENTERPRISE INC COM STK USD0.01 INSIGHT ENTERPRISE INC COM STK USD0.01 INTEGRA LIFESCIENCES HLDGS CORP COM STK USD0.01 INTEGRATED DEVICE TECHNOLOGY INC COM STK USD0.001 INTEGRATED DEVICE TECHNOLOGY INC COM STK USD0.001 INTERMEC INC COM STK USD0.01 INTERNATIONAL BUS MACH CORP COM STK USD0.20 INTERNATIONAL BUS MACH CORP COM STK USD0.20 INTERNATIONAL PAPER CO COM STK USD1 INTERNATIONAL SPEEDWAY CORP CLASS'A'COM STK INTERXION HLDG NV EUR0.1 INTUIT INC COM STK USD0.01 ION GEOPHYSICAL CORPORATION COM STK USD0.01 ISIS PHARMACEUTICAL COM STK USD0.001 ITT EDUCATIONAL SERVICES INC COM STK USD0.01 JACK IN THE BOX INC COM STK USD0.01 JANUS CAPITAL GROUP INC COM STK USD0.01 JDA SOFTWARE GROUP INC COM STK USD0.01 JDS UNIPHASE CORP COM STK USD0.008 JOHNSON & JOHNSON COM STK USD1 JOHNSON & JOHNSON COM STK USD1 JOHNSON CONTROLS INC COM STK USD0.01388 JOY GLOBAL INC COM STK USD1 JOY GLOBAL INC COM STK USD1 JPMORGAN CHASE & CO COM STK USD1 JPMORGAN CHASE & CO COM STK USD1 JUNIPER NETWORKS COM STK USD0.00001 KANSAS CITY SOUTHERN COM STK USD0.01 KAR AUCTION SERVICES INC USD0.01 KBR INC COM STK USD0.001 KENNAMETAL INC CAP STK USD1.25 28 KENNAMETAL INC CAP STK USD1.25 KEYCORP COM STK USD1 KINDRED HEALTHCARE INC COM STK USD0.25 KNIGHT CAPITAL GROUP INC CLASS'A' COM STK USD0.01 KNOLL INC COM STK USD1 KNOLL INC COM STK USD1 KRAFT FOODS INC COM STK NPV CLS'A' LAKELAND FINANCIAL CORP COM STK USD0.01 LAM RESEARCH CORP COM STK USD0.001 LANDSTAR SYSTEMS INC COM STK USD0.01 LAS VEGAS SANDS CORP COM STK USD0.001 LA-Z-BOY INC COM STK USD1 LEAR CORP COM NEW WI LENNAR CORP COM STK USD0.10 LEVEL 3 COMMUNICATIONS INC USD0.01 LEXMARK INTERNATIONAL INC CLASS'A'COM STK USD0.01 LIBERTY MEDIA CORP-LIBERTY CAPITAL LIFE TECHNOLOGIES CORP COM LIFE TIME FITNESS INC COM STK USD0.02 LIFEPOINT HOSPITALS INC COM STK USD0.01 LILLY(ELI)& CO COM STK NPV LIMITED BRANDS INC COM STK USD0.50 LIMITED BRANDS INC COM STK USD0.50 LIN TV CORP COM STK USD0.01 LINCARE HLDGS INC COM STK USD0.01 LINCOLN NATIONAL CORP COM STK USD1.25 LINCOLN NATIONAL CORP COM STK USD1.25 LINKEDIN CORP USD0.0001 A LIVE NATION ENTERTAINMENT INC COM STK USD0.01 LORILLARD INC USD0.01 LSI CORPORATION COM STK USD0.01 LTC PROPERTIES INC COM STK USD0.01 LULULEMON ATHLETICA INC COM STK USD0.01 M & T BANK CORP COM STK USD5 MACK CALI REALTY CORP COM STK USD0.01 MACY'S INC COM STK USD0.01 MADISON SQUARE GARDEN CO/THE MANPOWER INC MANPOWER INC MASTERCARD INC COM STK MATTEL INC COM STK USD1 MATTHEWS INTL CORP CLASS'A'COM STK USD1 MAXIM INTEGRATED PRODUCTS COM STK USD0.001 MAXIMUS INC COM STK NPV MB FINANCIAL INC COM STK USD0.01 MCDONALDS CORP COM MCKESSON CORP COM STK USD0.01 MEAD JOHNSON NUTRITION USD0.01 MEADWESTVACO CORPORATION COM NPV MENS WEARHOUSE INC COM STK USD0.01 METLIFE INC COM STK USD0.01 MFA FINANCIAL INC COM STK USD0.01 MFA FINANCIAL INC COM STK USD0.01 MGIC INVESTMENT CORP COM STK USD1 MICROMET INC COM STK USD0.00004 MICROSOFT CORP COM STK USD0.00000625 MILLER(HERMAN) INC COM STK USD0.20 MINERALS TECHNOLOGIES INC COM STK USD0.10 MONRO MUFFLER BRAKE INC COM STK USD0.01 MONSANTO CO COM STK USD0.01 MONSTER WORLDWIDE INC COM STK USD0.001 MOOG INC CLASS'A'(LIM.V)USD1 MORGAN STANLEY COM STK USD0.01 MOSAIC CO(THE) USD0.01 MUELLER INDUSTRIES INC COM STK USD0.01 29 MURPHY OIL CORP COM USD1 MYERS INDUSTRIES INC COM STK NPV MYLAN INC COM STK USD0.50 MYRIAD GENETICS INC COM STK USD0.01 NABORS INDUSTRIES COM STK USD0.001 NATIONAL OILWELL VARCO INC COM STK USD0.01 NATIONAL PENN BANCSHARES COM STK NPV NAVIGANT CONSULTING INC COM STK USD0.001 NAVIGANT CONSULTING INC COM STK USD0.001 NAVISTAR INTERNATIONAL CORP COM STK USD0.10 NETAPP INC COM STK NPV NETAPP INC COM STK NPV NEWFIELD EXPLORATION CO COM STK USD0.01 NEWS CORP CLASS'A'NON VTG COM STKUSD0.01 NII HOLDINGS INC COM STK USD0.001 NIKE INC CLASS'B'COM STK NPV NOBLE CORPORATION CHF3.28 NORDSTROM INC COM STK NPV NORTH AMERICAN ENERGY PARTNERS COM NPV NORTHROP GRUMMAN CORP COM STK USD1 NOVARTIS AG ADR EACH REPR 1 CHF0.50(REGD) NOVELLUS SYSTEMS INC COM STK NPV NOVO-NORDISK AS ADR EACH REPR 1 CLS'B' NRG ENERGY INC COM STK USD0.01 NU SKIN ENTERPRISES INC CLASS'A'COM STK USD0.001 NUANCE COMMUNICATIONS INC COM STK USD0.001 NV ENERGY INC COM STK USD0.01 OCCIDENTAL PETROLEUM CORP COM USD0.20 OCCIDENTAL PETROLEUM CORP COM USD0.20 OCEANEERING INTERNATIONAL INC COM STK USD0.25 OCWEN FINANCIAL CORP COM STK USD0.01 OLD DOMINION FREIGHT LINE INC COM STK USD0.10 OMEGA HEALTHCARE INVESTORS COM STK USD0.10 OMNICARE INC COM STK USD1 ONYX PHARMACEUTICALS COM STK USD0.001 ORACLE CORP USD0.01 ORACLE CORP USD0.01 ORIENT EXPRESS HOTELS LTD CLS'A'COM STK USD0.01 OSHKOSH CORPORATION OWENS & MINOR INC COM STK USD2 OWENS CORNING INC COM STK USD0.01 OWENS-ILLINOIS INC COM STK USD0.01 OXFORD INDUSTRIES INC COM STK USD1 PALL CORP COM STK USD0.10 PANTRY INC COM STK USD0.01 PAR PHARMACEUTICAL USD0.01 PARAMETRIC TECHNOLOGY CORP NEW COM STK USD0.01 PAREXEL INTERNATIONAL CORP COM STK USD0.01 PARKER-HANNIFIN CORP COM STK USD0.50 PARTNERRE COM STK USD1 PEP BOYS MANNY MOE & JACK COM STK USD1 PFIZER INC COM STK USD0.05 PG&E CORP COM STK NPV PHH CORP COM STK NPV PHH CORP COM STK NPV PHILIP MORRIS INTERNATIONAL INC NPV PHILLIPS VAN HEUSEN CORP COM STK USD1 PIER 1 IMPORTS INC COM STK USD1 PINNACLE WEST CAPITAL CORP COM STK USD2.50 PINNACLE WEST CAPITAL CORP COM STK USD2.50 PIONEER NATURAL RESOURCES CO COM STK USD0.01 PITNEY BOWES INC COM STK USD1 PLATINUM UNDERWRITERS HLDGS LTD SHS PLATINUM UNDERWRITERS HLDGS LTD SHS PNC FINANCIAL SERVICES GROUP COM STK USD5 30 PNM RESOURCES INC COM STK USD5 POLARIS INDUSTRIES INC COM STK USD0.01 POLARIS INDUSTRIES INC COM STK USD0.01 PPG INDUSTRIES INC COM STK USD1.666 PRECISION CASTPARTS CORP COM NPV PRECISION CASTPARTS CORP COM NPV PRICELINE.COM INC COM STK USD0.008 PRICELINE.COM INC COM STK USD0.008 PRINCIPAL FINANCIAL GROUP COM STK USD0.01 PROGRESS SOFTWARE CORP COM STK USD0.01 PROSPERITY BANCSHARES INC COM STK USD1 PRUDENTIAL FINANCIAL INC COM STK USD0.01 PULTE GROUP INC COM STK USD0.01 QEP RESOURCES INC USD0.01 QUALCOMM INC COM STK USD0.0001 RADVISION ORD ILS0.10 RALPH LAUREN CORP USD0.01 A RAYMOND JAMES FINANCIAL INC COM STK USD0.01 RAYMOND JAMES FINANCIAL INC COM STK USD0.01 RED HAT USD0.0001 REDWOOD TRUST INC COM STK USD0.01 REGENERON PHARMACEUTICALS INC COM STK USD0.001 REGIS CORP COM STK USD0.05 REINSURANCE GROUP OF AMERICA USD0.01 REINSURANCE GROUP OF AMERICA USD0.01 RELIANCE STEEL & ALUMINIUM COM STK NPV RENAISSANCERE HLDGS COM STK USD1 RENT-A-CENTER INC COM STK USD0.01 RF MICRO DEVICES INC COM STK NPV ROBERT HALF INTERNATIONAL INC COM STK USD1 ROCK-TENN CO CLASS'A'COM STK USD0.01 ROPER INDUSTRIES INC COM STK USD0.01 ROSETTA RESOURCES INC COM STK USD0.01 ROSS STORES INC COM STK USD0.01 ROWAN COS INC COM STK USD0.125 ROYAL CARIBBEAN CRUISES COM STK USD0.01 ROYAL DUTCH SHELL ADR EACH REPR 2'A'SHS RTI INTERNATIONAL METALS INC COM STK USD0.01 RUBY TUESDAY INC COM USD0.01 RUDDICK CORP COM STK USD1 RYDER SYSTEM INC COM STK USD0.50 S & T BANCORP INC COM STK USD2.50 SAKS INC COM STK USD0.10 SALESFORCE.COM INC COM STK USD0.001 SANOFI ADR ECH REP 1/2 ORD EUR2 SPON SAP AG ADR EACH 1 REP 1 COM NPV(SPONS)LEVEL II SARA LEE CORP COM STK USD0.01 SCHLUMBERGER COM STK USD0.01 SCHWAB(CHARLES)CORP COM STK USD0.01 SEACHANGE INTERNATIONAL INC COM STK USD0.01 SEACOR HLDGS INC COM STK USD0.01 SEAGATE TECHNOLOGY PLC USD0.00001 SEATTLE GENETICS INC COM STK USD0.01 SELECT MEDICAL HLDGS CORP USD0.001 SEMGROUP CORP COM STK 'CLS A' SENSIENT TECHNOLOGIES CORP COM STK USD0.10 SERVICE CORPORATION INTERNATIONAL COM STK USD1 SHAW GROUP INC COM STK NPV SHIRE PLC SIGNET JEWELERS LTD COM STK USD0.18 SIGNET JEWELERS LTD COM STK USD0.18 SINCLAIR BROADCAST GROUP INC CLASS'A'COM STK SKECHERS USA INC CLASS'A'COM STK USD0.001 SKYWORKS SOLUTIONS INCCOM SLM CORP COM STK USD0.20 SLM CORP COM STK USD0.20 31 SM ENERGY CO SOLUTIA INC COM STK USD0.01 SOLUTIA INC COM STK USD0.01 SONOCO PRODUCTS CO COM STK NPV SOTHEBYS INC CLASS'A'LIM.V COM STK USD0.10 BR SOUTHWESTERN ENERGY CO COM STK USD0.10 SPARTAN STORES INC COM STK USD0.01 ST.JUDE MEDICAL INC COM STK USD0.10 STANCORP FINANCIAL GROUP COM STK NPV STANDEX INTERNATIONAL CORP COM STK USD1.5 STARBUCKS CORP COM STK NPV STEELCASE INC COM STK NPV STERIS CORP COM STK NPV STIFEL FINANCIAL CORP COM STK USD0.15 STILLWATER MINING CO COM STK USD0.01 SUNOCO INC COM STK USD1 SVB FINANCIAL GROUP COM STK USD0.001 SWIFT ENERGY CO COM STK USD0.01 SY BANCORP INC COM STK NPV SYKES ENTERPRISES INC COM STK USD0.01 SYKES ENTERPRISES INC COM STK USD0.01 SYMETRA FINANCIAL CORP USD0.01 SYMMETRY MEDICAL INC COM STK USD0.0001 SYNNEX CORP COM STK USD0.001 TALISMAN ENERGY INC COM NPV TCF FINANCIAL COM STK USD0.01 TECK RESOURCES LTD CLASS'B'SUB-VTG COM NPV TECO ENERGY INC COM STK USD1 TELETECH HLDGS COM STK USD0.01 TERADYNE INC COM STK USD0.125 TEREX CORP COM STK USD0.01 THOR INDUSTRIES COM STK USD0.10 TIDEWATER INC COM STK USD0.10 TIFFANY & CO COM STK USD0.01 TIMKEN CO COM STK NPV TOLL BROS INC COM STK USD0.01 TOTAL S.A ADR EACH CNV INTO 1 SHR TOWERS WATSON & CO CLASS A USD0.01 TRACTOR SUPPLY CO COM STK USD0.008 TRANSDIGM GROUP INC USD0.01 TRANSOCEAN LTD CHF15 TRAVELERS COS INC/THE TRIMBLE NAVIGATION COM STK NPV TRIQUINT SEMI CONDUCTOR INC COM STK USD0.001 TRW AUTOMOTIVE HLDGS CORP COM STK USD0.01 TUTOR PERINI CORP COM STK USD1 TW TELECOM INC CLS'A'COM STK USD0.01 TWO HARBORS INVESTMENT CORP USD0.0001 TWO HARBORS INVESTMENT CORP USD0.0001 UGI CORP COM NPV ULTRA PETROLEUM CORP COM NPV UNIFI INC USD0.1 UNION PACIFIC CORP COM STK USD2.50 UNISOURCE ENERGY CORP COM STK NPV UNITED BANKSHARES INC COM STK USD2.50 UNITED STATES CELLULAR CORP COM STK USD1 UNITED STATES STEEL CORP COM STK USD1 UNITED STATIONERS INC COM STK USD0.10 UNITED TECHNOLOGIES CORP COM STK USD1 UNITEDHEALTH GROUP INC COM STK USD0.01 UNIVERSAL CORP COM STK NPV UNIVERSAL HEALTH SERVICES INC CLASS'B'COM USD0.01 UNUM GROUP COM URS CORP COM STK USD0.01 US AIRWAYS GROUP INC UTI WORLDWIDE INC ORD NPV 32 VALASSIS COMMUNICATIONS INC COM STK USD0.01 VALERO ENERGY CORP(NEW) USD0.01 VALIDUS HOLDING LTD COM STK USD0.175 VALLEY NATIONAL BANCORP COM STK NPV VALSPAR CORP COM STK USD0.50 VCA ANTECH INC COM STK USD0.01 VECTREN CORP COM NPV VERTEX PHARMACEUTICAL COM STK USD0.01 VF CORP COM STK NPV VF CORP COM STK NPV VIACOM INC NEW CLASS'B' NON-VTG COM USD0.001 VIAD CORP COM STOCK USD1.5 VISA INC USD0.0001 'A' VISHAY INTL USD0.10 VMWARE INC CLS'A'COM STK USD0.01 WADDELL & REED FINL INC CL A WADDELL & REED FINL INC CL A WADDELL & REED FINL INC CL A WALT DISNEY(HLDG)CO DISNEY COM STK USD0.01 WARNACO GROUP INC CLS'A'COM STK USD0.01 WATERS CORP COM STK USD0.01 WELLPOINT INC COM STK USD0.01 WERNER ENTERPRISES INC COM STK USD0.01 WESCO INTERNATIONAL INC COM STK USD0.01 WESCO INTERNATIONAL INC COM STK USD0.01 WESTAMERICA BANCORP COM STK NPV WESTERN UNION COMPANY (THE) COM STK USD0.01 WESTERN UNION COMPANY (THE) COM STK USD0.01 WHIRLPOOL CORP COM STK USD1 WHITING PETROLEUM CORP COM STK USD0.001 WHOLE FOODS MARKET INC COM STK NPV WILLIS GROUP HLDGS PLC ORD SHS USD0.000115 WINN-DIXIE STORES INC COM USD1 WORLD FUEL SERVICES CORP COM STK USD0.01 WRIGHT EXPRESS CORP COM STK USD0.01 WSFS FINANCIAL CORP COM STK USD0.01 WYNDHAM WORLDWIDE USD0.01 WYNDHAM WORLDWIDE USD0.01 Total Corporate Stock $ Corporate Debt Securities ALTRIA GROUP INC 8.5% NTS 10/NOV/2013 USD1000 $ AMERICAN AIRLINES INC 8.625% NTS 15/OCT/2021 AMERICAN EXPRESS CO 7.25% LN STK 20/MAY/2014 ANADARKO PETROLEUM CORP 5.95% SNR NTS 15/SEP/2016 ARCELORMITTAL SA 9% LN STK 15/FEB/2015 USD1000 AT&T INC 5.35% BDS 01/SEP/2040 USD1000 BANK OF AMERICA CORP 5.65% BDS 01/MAY/2018 USD5000 BANK OF AMERICA CORP FLTG RATE NTS 15/JUN/2016 BANK OF NEW YORK MELLON CORP 1.7% BDS 24/NOV/2014 BARCLAYS BANK PLC 5% SNR NTS 22/SEP/2016 USD BAYVIEW COMMERCIAL ASSET TRUST 2005-3A A1 VAR BAYVIEW COMMERCIAL ASSET TRUST 2005-4 A-2 14 BEAR STEARNS CO 7.25% BDS 01/FEB/2018 USD1000 BEAR STEARNS COMM MTG SEC 2005-T20 A4A BEAR STEARNS COMMERCIAL MORTGAGE SECURITIES TRUST BERKSHIRE HATHAWAY FINANCE CORP 5% GTD SNR NTS BERKSHIRE HATHAWAY FINANCE CORP 5.4% SNR NOTE CHASE CAPITAL VI FLTG RATE NTS 01/AUG/2028 USD1000 CITIGROUP INC 5.30% 07/JAN/2016 CITIGROUP INC 6.125% NTS 15/MAY/2018 USD1000 CITIGROUP INC 8.125% BDS 15/JUL/2039 USD1000 CITIGROUP INC GLBL SR NT 6% 15/AUG/2017 COCA-COLA ENTERPRISES INC 7.375% NTS 03/MAR/2014 COMCAST CORP 5.875% BD15/FEB/2018 USD1000 COMCAST CORP 6.4% BDS 01/MAR/2040 USD2000 COMMERCIAL MORTGAGE TRUST FR CMO 10/JUL/2038 CONTINENTAL AIRLINES INC 7.707% BDS 02/OCT/2022 CONTINENTAL AIRLINES INC 9% BDS 08/JUL/2016 33 CONTINENTAL AIRLINES PASS THRU TST 5.983% CMO CREDIT SUISSE AG 5.5% SNR MTN 01/MAY/2014 USD DAIMLERCHRYSLER NA HOLDINGS CORPORATION 6.5% DUKE REALTY CORP 5.875% 15/AUG/2012 ENTERGY TEX INC 3.6% BDS 01/JUN/2015 USD1000 ERP OPERATING FLTG RTE NTS 13/APR/2015 USD1000 FIRST CHICAGO NBD CORP FLTG RATE NOTES 01/FEB/2027 GENERAL ELEC CAP CORP 5.50% 08/JAN/2020 GENERAL ELECTRIC CAPITAL CORP 4.8% MTN 01/MAY/2013 GENERAL ELECTRIC CAPITAL CORP 5.875% BDS GENERAL ELECTRIC CAPITAL CORP 6.875% BDS GENERAL ELECTRIC CAPITAL CORP FLTG RATE MTN GENERAL MILLS INC 5.65% NTS 10/SEP/2012 USD1000 GENERAL MILLS INC 6% NOTES 15/FEB/2012 USD1000 GOLDMAN SACHS GROUP INC 5.375% 15/MAR/2020 GOLDMAN SACHS GROUP INC 6.00% 15/JUN/2020 GOLDMAN SACHS GROUP INC 6.15% BDS 01/APR/2018 GREENWICH CAPITAL COMMERCIAL FUNDING CORP 5.444% HCP INC BDS 15/SEP/2016 USD1000 HEALTH CARE REIT INC 6.125% BDS 15/APR/2020 HEALTHCARE REALTY TRUST INC 6.5% SNR NTS HSBC HLDGS 4.875% BDS 14/JAN/2022 USD1000 IUNITED DOMINION RLTY TR JOHN DEERE CAPITAL CORP 4.9% MTN 09/OCT/2013 JP MORGAN CHASE BK NEW YORK NY 6% BDS 01/OCT/2017 JPM CHASE CAPITAL XXV 7% BDS 01/NOV/2039 USD1000 JPMORGAN CHASE & CO FR CAP SECS 'U' 15/JAN/2087 KOREA DEVELOPMENT BANK 8% BDS 23/JAN/2014 USD1000 KRAFT FOODS INC 6.5% BDS 09/FEB/2040 USD1000 KROGER CO 7.5% BDS 15/JAN/2014 USD1000 LIBERTY PROP LP 53117CAJ1 5.125 02/MAR/2015 LLOYDS TSB BANK PLC 6.375% BDS 21/JAN/2021 USD1000 MCKESSON HBOC INC 5.7% BDS 01/MAR/2017 USD1000 MIDAMERICAN ENERGY HLDGS 6.125% BDS 01/APR/2036 MORGAN STANLEY 5.45% NTS 09/JAN/2017 USD1000 MORGAN STANLEY 6.6250% 01/APR/2018 MORGAN STANLEY 7.3% BDS 13/MAY/2019 USD100000 MORGAN STANLEY CAPITAL I TRUST FR CMO 12/NOV/2049 NBC UNIVERSAL MEDIA LLC 5.150% SNR NT 30/APR/2020 NCUA GTD NTS MASTER TRUST VAR MTG BDS 08/DEC/2020 NCUA GTD NTS TRUST 2010-R1 FR MTG BDS 07/OCT/2020 NCUA GTD NTS TRUST 2010-R2 FLTG RATE GTD NTS NCUA GTD NTS TRUST 2010-R2 VAR MTG BDS 05/NOV/2020 NCUA GTD NTS TRUST 2011-R1 VAR MTG BDS 08/JAN/2020 NCUA GTD NTS TRUST 2011-R2 VAR MTG BDS 06/FEB/2020 NCUA GUARANTEED NOTES TRUST 2010-R3 II-A VARIABLE NCUA GUARANTEED NOTES TRUST 2011-C1 II-A VARIABLE NEWS AMERICA INC 6.15% SNR NTS 01/MAR/2037 USD1000 NEWS AMERICA INC 6.4% SNR NTS 15/DEC/2035 USD1000 PANHANDLE EASTERN PIPE LINE CO 7% SNR NTS PETROBRAS INTERNATIONAL FINANCE 6.875% BDS PETROBRAS INTERNATIONAL FINANCE 7.875% GTD BDS PRUDENTIAL FINANCIAL INC 6.625% 21/JUN/2040 PUBLIC SVC CO NEW MEXICO SR UNSEC NT 21 ROHM&HAAS HLDGS 6% 15/SEP/2017 ROYAL BANK OF SCOTLAND PLC 4.875% BDS 16/MAR/2015 SAFEWAY INC 5.8% 15/AUG/2012 SIMON PROPERTY GROUP INC 5.875% BDS 01/MAR/2017 SOUTHERN COPPER CORP 7.5% SNR NTS 27/JUL/2035 SOUTHERN POWER COMPANIES 4.875% NTS 15/JUL/2015 SPECTRA ENERGY CAPITAL LLC 7.5% BDS 15/SEP/2038 TELECOM ITALIA CAPITAL 6% NTS 30/SEP/2034 USD1000 TELECOM ITALIA CAPITAL 7.175% BDS 18/JUN/2019 TIAA REAL ESTATE VAR BDS 15/AUG/2039 USD10000 TIME WARNER CABLE 4% GTD 01/SEP/2021 USD TIME WARNER CABLE 7.5% SNR NTS 01/APR/2014 USD TIME WARNER ENT 8.375% SUB NTS 15/JUL/2033 USD1000 TUSCON ELECTRIC POWER 5.15% BDS 15/NOV/2021 UNITED DOM RLTY 5.13%15/JAN/2014 34 US BANCORP 4.2% NTS 15/MAY/2014 USD1000 VERIZON COMMUNICATIONS INC 6.9% BDS 15/APR/2038 WASTE MANAGEMENT INC 7% SNR NOTES 13/JUL/2028 WELLPOINT INC 7.00% BDS 15/FEB/2019 USD1000 WELLS FARGO COMPANY 4.375% 31/JAN/2013 XEROX CORP 5.5% SNR NTS 15/MAY/2012 USD1000 Total Corporate Debt Securities $ Government Bonds BAY AREA TOLL AUTH CALIF 6.263% BDS 01/APR/2049 $ CALIFORNIA ST FOR PREVIOUS ISSUES SEE 13063A CALIFORNIA STATE 7.55% BDS 01/APR/2039 USD5000 CALIFORNIA STATE 7.625% MUNI BDS 01/MAR/2040 FEDERAL FARM CR BKS CONS BD FLT 12 08/AUG/2012 ILLINOIS (STATE OF) 4.071% BDS 01/JAN/2014 USD5000 ILLINOIS (STATE OF) 4.421% BDS 01/JAN/2015 USD1000 ILLINOIS ST FOR ISSUES DTD PRIOR TO 01/16/2010 SEE ISRAEL ST BD DTD 13/JUN/2/JUN/2013 NEW YORK NY CITY MUN WTR FIN AUTH 6.011% BDS ONTARIO(PROVINCE OF) 5.45% BDS 27/APR/2016 USD5000 REPUBLIC OF POLAND 6.25% DUE 03/JUL/2012 SAN DIEGO CNTY CALIF WTR AUTH FING 6.138% BDS UNITED STATES OF AMER TREAS NOTES 3% 15/JUL/2012 UNITED STATES TREAS BDS 04.375% 15/MAY/2041 UNITED STATES TREAS NTS 2.125% 15/AUG/2021 US Treasury Note - .875%, 1/31.2010 (912828JY7) Total Government Bonds $ Mortgage Backed Securities FANNIE MAE 2004-97 ZH 4.500% 25/JAN/2035 $ FED HOME LOAN MTG 5.5% MBPT 01/JAN/2038 USD1000 FEDERAL HOME LN MTG CORP PTN CTFS 4% MTG BDS FEDERAL HOME LN MTG CORP VAR RT 12/OCT/2012 FEDERAL HOME LOAN MORTGAGE CORP 0.6% NTS FEDERAL HOME LOAN MORTGAGE CORP 0.75% BDS FEDERAL HOME LOAN MORTGAGE CORP 4.0% BDS FEDERAL NATIONAL MORTGAGE ASSOC 0.2835% BDS FEDERAL NATIONAL MORTGAGE ASSOC 0.6% NTS FEDERAL NATIONAL MORTGAGE ASSOC 3.00% MTG BDS FEDERAL NATIONAL MORTGAGE ASSOC 5% MBPT FEDERAL NATIONAL MORTGAGE ASSOC VAR MTG BDS FEDERAL NATIONAL MORTGAGE ASSOCIATION 5.0% POOL FHLMC MORTPASS ARM 01/APR/2# 1N1454 FHLMC MORTPASS ARM 01/FEB/2# 1G2628 FHLMC MORTPASS ARM 01/SEP/2# 1G2201 FHLMC REMIC SERIES 3.974% MTG BDS 25/JAN/2021 FHLMC REMIC SERIES 3/AUG/2036 5.00000 FHLMCGLD MORTPASS 3.5% 01/DEC/2# Q05261 FHLMCGLD MORTPASS 4% 01/OCT/2# Q04091 FHLMCGLD MORTPASS 4.5% 01/JUN/2# Q01638 FHLMCGLD MORTPASS 5.5% 01/NOV/2# G03695 FHLMCGLD MORTPASS 6.5% 01/MAY/2# P50216 FNMA MORTPASS 3.5% 01/DEC/2# AB4044 FNMA MORTPASS 3.703% 01/SEP/2# FN0000 FNMA MORTPASS 3.787% 01/OCT/2# AE0918 FNMA MORTPASS 3.888% 01/DEC/2# FN0001 FNMA MORTPASS 4% 01/AUG/2# MA0142 FNMA MORTPASS 4.444% 01/JAN/2# FN0003 FNMA MORTPASS 4.5% 01/JUL/2# MA0115 FNMA MORTPASS 4.5% 01/MAY/2# 257280 FNMA MORTPASS 5% 01/AUG/2# 995963 FNMA MORTPASS 5% 01/SEP/2# 738567 FNMA MORTPASS 5.5% 01/JUN/2# 889745 FNMA MORTPASS 6.5% 01/AUG/2# 936879 35 FREDDIE MAC 3% 15/OCT/2025 FREDDIE MAC 3345 FN,07- VARIABLE 15/NOV/2036 FREDDIE MAC 3/MAY/2036 Total Mortgage Backed Securities $ Registered Investment Companies ABERDEEN GLOBAL NATURAL RESOURCES FD INSTL SVC CL $ ADVISORS INNER CIRCLE FD ACADIAN EMERGING MKTS INSTL CL ADVISORS INNER CIRCLE FD CAMBIAR AGGR VALUE FD INV CL ADVISORS INNER CIRCLE FD RICE HALL JAMES SMALL MID CAP 61 ADVISORS SER TR CHASE MID-CAP GROWTH FD CL A AEGIS HIGH YIELD FUND ALLIANCEBERNSTEIN INTL VALUE FUND ADVISOR CL ALLIANZ FDS NFJ SMALL CAP VALUE FD CL D ALLIANZ FDS RCM GLOBAL COMMODITY FD CL D ALLIANZ NFJ INTL VALUE FD CL D ALLIANZ RCM TECHNOLOGY FUND CLASS D ALPINE DYNAMIC DIVIDEND FUND RETAIL CLASS ALPINE INTERNATIONAL REAL ESTATE EQUITY FUND-CL Y ALPINE REALTY INCOME AND GROWTH FD CL Y AMANA MUT FDS TR DEVELOPING WORLD FD AMANA MUT FDS TR GROWTH FD AMANA MUT FDS TR INCOME FD AMERICAN BALANCED FD INC CL R-3 AMERICAN BALANCED FD INC CL R-5 AMERICAN BEACON BALANCED FD INVESTOR CL AMERICAN BEACON EMERGING MKTS FD INVESTOR CL AMERICAN BEACON LARGE CAP VALUE FUND INVESTOR CLASS AMERICAN CAPITAL INCOME BUILDER CL A AMERICAN CENTURY CAPITAL VALUE FD INVESTOR CLASS AMERICAN CENTURY DIVERSIFIED BOND FUND INVESTOR CLASS AMERICAN CENTURY EMERGING MARKETS INVESTOR CLASS AMERICAN CENTURY EQUITY GROWTH INVESTOR CLASS AMERICAN CENTURY EQUITY INCOME INVESTOR CLASS AMERICAN CENTURY GLOBAL GOLD FUND INVESTOR CLASS AMERICAN CENTURY HERITAGE FD INVESTOR CLASS AMERICAN CENTURY HIGH YIELD BOND FUND INVESTOR CLASS AMERICAN CENTURY INFLATION ADJUSTED BOND INVESTOR CLASS AMERICAN CENTURY INTERNATIONAL BOND INVESTOR CL AMERICAN CENTURY ONE CHOICE VERY AGGRESSIVE INV CLASS AMERICAN CENTURY REAL ESTATE FUND INVESTOR CLASS AMERICAN CENTURY ULTRA FUND INVESTOR CLASS AMERICAN CENTURY UTILITIES FUND INVESTOR CLASS AMERICAN CENTURY VISTA FUND INVESTOR CLASS AMERICAN CENTURY ZERO COUPON 2 AMERICAN CENTY ASSET ALLOC LIVESTRONG 2 AMERICAN CENTY CAP PORTFOLIO MID CAP VALUE FD INV CL AMERICAN FDS MONEY MKT FD CL A AMERICAN HIGH INCOME TR CL R-3 AMERICAN HIGH INCOME TR CL R-5 AQR FDS DIVERSIFIED ARBITRAGE FD CL N 50 ARIEL APPRECIATION FUND-CL A ARTIO GLOBAL INVT FDS GLOBAL HIGH INCOME FD CL A ARTIO GLOBAL INVT FDS TOTAL RETURN BD FD CL A ARTIO GLOBAL INVT FDS US SMALLCAP FD CL A ARTISAN FDS INC ARTISAN VALUE FUND ARTISAN FDS INC MID CAP VALUE FD INV SHS ARTISAN FUNDS INC INTERNATIONAL FUND ARTISAN FUNDS INC SMALL CAP VALUE FUND ARTISAN INTERNATIONAL VALUE FUND INV SHS ASTON FUNDS TAMRO DIVERSIFIED EQUITY FD CL N ASTON/FAIRPOINTE MID CAP FUND CLASS N BAIRD AGGREGATE BOND FUND INV CL BAIRD FDS INC INTER MUN BD FD INV CL SHS BARON GROWTHFUND 36 BARON SELECT FDS BARON PARTNERS FD BARON SMALL CAP FUND BBH INTERNATIONAL EQUITY FD CL N BERWYN FDS INC INCOME FUND BERWYN FUND INC BLACKROCK ENERGY & RESOURCES PORTFOLIO FUND CL A BLACKROCK EQUITY DIVIDEND FUND SVC CL BLACKROCK FDS INFLATION PROTECTED BD SVC BLACKROCK FUNDS HIGH YIELD BD PORT SERVICE CL BLACKROCK FUNDS-SMALL CAP GROWTH EQUITY PORTFOLIO INV A BLACKROCK GLOBAL ALLOCATION FD INC CL C BLACKROCK LARGE CAP SER FDS INC LARGE CAP CORE FD INSTL CL 23 BLACKROCK LATIN AMER FD INC CL A 54 BLACKROCK LATIN AMER FD INC CL C 84 BLACKROCK NAT RES TR CL A BLACKROCK STRATEGIC INCOME OPPORTUNITIES PORTFOLIO CL A BOND FD AMER INC CL R-3 BOND FD AMER INC CL R-5 BRANDYWINE BLUE FUND INC BRANDYWINE FUND INC BRIDGEWAY FD INC AGGRESSIVE INVS II BRIDGEWAY FD INC ULTRA SMALL COMPANY MARKET FD BRIDGEWAY FDS INC LARGE CAP GROWTH FD CL N BRIDGEWAY FDS INC SMALL-CAP GROWTH FD CL N BRIDGEWAY FDS INC SMALL-CAP VALUE FD CL N BRIDGEWAY FUND INC AGGRESSIVE INVESTOR CL 1 BROWN CAP MGMT MUT FDS BROWN CAP MGMT SMALL CO FD INV BUFFALO FDS MID CAP FD BUFFALO HIGH YIELD FUND INC BUFFALO SMALL CAP FD INC CAPITAL INCOME BLDR FD CL R-3 CAPITAL INCOME BLDR FD CL R-5 CAPITAL INCOME BUILDER FD CL F1 CAPITAL WORLD BD FD CL R-5 CAPITAL WORLD GROWTH & INCOME FD INC CL R-3 CAPITAL WORLD GROWTH & INCOME FD INC CL R-5 81 CAPITAL WORLD GROWTH & INCOME FUND CLASS A CAPITAL WORLD GROWTH & INCOME FUND INC CL F1 CAUSEWAY EMERGING MKTS FD INV CLASS CGM FOCUS FUND CLIPPER FUND INC COHEN & STEERS REALTY SHARES INC COLUMBIA ACORN TR FD CL Z COLUMBIA ACORN TR INTL CL Z COLUMBIA EMERGING MARKETS CL Z COLUMBIA ENERGY AND NATURAL RESOURCES CLASS Z COLUMBIA FDS SER TR I DIVIDEND INCOME CL Z COLUMBIA FDS SER TR I MID CAP GROWTH FD CL Z COLUMBIA FDS SER TR I SMALL CAP GROWTH FD I CL Z COLUMBIA FDS SER TR INTL VALUE FD CL Z COLUMBIA FDS SER TR SHORT TERM BD FD CL Z COLUMBIA FDS SER TR SMALL CAP VALUE II FD CL A COLUMBIA FDS SER TR SMALL CAP VALUE II FD CL Z COLUMBIA SELECT LARGE CAP GROWTH CLASS Z COLUMBIA VALUE AND RESTRUCTURING CLASS Z CONESTOGA FDS SMALL CAP FD CROFT FDS CORP CROFT-LEOMINSTER VALUE FD DAVIS NEW YORK VENTURE FUND INC-CL A DAVIS NEW YORK VENTURE FUND INC-CL Y DELAWARE SELECT GROWTH FUND INSTITUTIONAL CLASS DELAWARE SELECT GROWTH FUND-CL C DELAWARE SMID CAP GROWTH FUND CL C DELAWARE SMID CAP GROWTH FUND CL I DIREXION FDS MNTHLY COMMODITY BULL 2X INV DIREXION FDS MNTHLY LATIN AMER BULL 2X INV 37 DIREXION FDS MNTHY NASDQ 58 DIREXION FDS MONTHLY DOLLAR BEAR 2X FD INV DIREXION FDS MONTHLY S&P DODGE & COX BALANCED FUND DODGE & COX FDS GLOBAL STK FD DODGE & COX FUNDS INTERNATIONAL STOCK FUND DODGE & COX INCOME FUND DODGE & COX STOCK FUND DOUBLELINE FDS TR TOTAL RETURN BD FD CL N DREYFUS APPRECIATION FUND INC DREYFUS EMERGING ASIA FD CL C 83 DREYFUS EMERGING ASIA FD CL I DREYFUS GLOBAL REAL ESTATE SECURITIES FD CLASS I DREYFUS GREATER CHINA FD CL C DREYFUS GREATER CHINA FD CL I DREYFUS INTERNATIONAL BOND FUND CLASS C DREYFUS INTL BOND FUND CL I DREYFUS MIDCAP INDEX FUND DREYFUS/LAUREL FUNDS INC BOND MARKET INDEX FUND INV SHS DRIEHAUS MUT FDS EMERGING MKTS GROWTH FD DUNDEEWEALTH FDS DYNAMIC ENERGY INCOME FD CL I DUNDEEWEALTH FDS DYNAMIC GOLD & PRECIOUS METALS CL I DUNDEEWEALTH FDS DYNAMIC US GROWTH FD CL I DWS ADVISOR FUNDS SHORT DURATION FD CL S DWS PORTFOLIO TR FLTG RATE FD CL S DWS SECS TR ENHANCED COMMODITY STRATEGY FD CL S 57 DWS VALUE SER INC SMALL CAP VALUE FD INSTL CL EATON VANCE DIVIDEND BUILDER FD CL A EATON VANCE LARGE CAP VALUE FUND CL A EURO PAC GROWTH FD CL R-5 EURO PAC GROWTH FUND CL F1 EURO PACIFIC GROWTH FUND CLASS A EUROPACIFIC GROWTH FD SHS CL F-2 FAIRHOLME FUNDS INC COM FBR FDS LARGE CAP FINL FD FBR FDS SMALL CAP FINL FD FBR FOCUS FUND FBR GAS UTILITY INDEX FD FEDERATED EQUITY FDS CAP APPREC FD CL R FEDERATED EQUITY FDS PRUDENT BEAR FD CL A SHS FEDERATED HIGH YIELD TRUST SBI FEDERATED PRUDENT DOLLARBEAR FUND CL A FENIMORE ASSET MANAGEMENT TR FAM VALUE FUND FIDELITY ADVISOR EMERGING ASIA FD CL I FIDELITY ADVISOR ENERGY CL I FIDELITY ADVISOR FREEDOM 2 FIDELITY ADVISOR HIGH INCOME FUND CL I FIDELITY BALANCED FUND FIDELITY BLUE CHIP GROWTH FUND FIDELITY CANADA FUND FIDELITY CAPITAL & INCOME FUND FIDELITY CASH RESERVES FIDELITY CHINA REGION FUND FIDELITY CONCORD STR SPARTAN U S EQI INDX FD ADVANTAGE CL FIDELITY CONSUMER FINANCE PORTFOLIO FIDELITY CONTRAFUND FIDELITY DIVERSIFIED INTL FUND FIDELITY DIVIDEND GROWTH FD FIDELITY EMERGING ASIA FUND FIDELITY EMERGING MARKETS FD FIDELITY ENVIRONMENT AND ALTERNATIVE ENERGY PORTFOLIO FIDELITY EUROPE CAP APPRECTN FD FIDELITY EUROPE FUND FIDELITY EXPORT AND MULTINTL FUND FIDELITY FLOATING RATE HIGH INCOME FD 38 FIDELITY FREEDOM 2025 FUND FIDELITY GNMA FUND FIDELITY GOVERNMENT INCOME FUND FIDELITY HIGH INCOME FUND FIDELITY INSTL INVS TR FREEDOM 2020 FIDELITY INTL DISCOVERY FUND FIDELITY INTL REAL ESTATE FD FIDELITY INTL SMALL CAP OPPS FD FIDELITY INVT TR GLOBAL COMMODITY STK FD FIDELITY JAPAN FUND FIDELITY JAPAN SMALL COMPANIES FUND FIDELITY LATIN AMERICA FUND FIDELITY LEVERAGED COMPANY STOCK FUND FIDELITY LOW PRICED STOCK FUND FIDELITY MEGA CAP STOCK FUND FIDELITY NEW MARKETS INCOME INCOME FUND FIDELITY NEW MILLENNIUM FUND 95 FIDELITY NORDIC FUND FIDELITY OTC PORTFOLIO FIDELITY OVERSEAS FUND FIDELITY PURITAN FUND FIDELITY REAL ESTATE INCOME FD FIDELITY REAL ESTATE INVSTMT PORTFOLIO 86 FIDELITY SELECT AUTOMOTIVE PORTFOLIO FIDELITY SELECT BANKING PORT FIDELITY SELECT BROKERAGE & INVT MGMT PORTFOLIO FIDELITY SELECT CHEMICAL PORTFOLIO FIDELITY SELECT COMMUNICATNS EQUIPMENT 45 FIDELITY SELECT COMPUTER PORTFOLIO FIDELITY SELECT CONSTRUCTION & HOUSING PORTFOLIO FIDELITY SELECT CONSUMER STAPLES FIDELITY SELECT DEFENSE & AEROSPACE PORTFOLIO FIDELITY SELECT ELECTRONICS PORTFOLIO FIDELITY SELECT ENERGY PORT FIDELITY SELECT ENERGY SERV PORTFOLIO 47 FIDELITY SELECT FINANCIAL SERVICES PORTFOLIO FIDELITY SELECT GOLD PORT FIDELITY SELECT HEALTH CARE PORTFOLIO FIDELITY SELECT INDUSTRIAL EQUIPMENT PORTFOLIO FIDELITY SELECT INDUSTRIALS FIDELITY SELECT LEISURE PORT FIDELITY SELECT MATERIALS FIDELITY SELECT MEDICAL DELIVERY PORTFOLIOS FIDELITY SELECT MEDICAL EQUIPMENT AND SYSTEMS FIDELITY SELECT NATURAL GAS PORTFOLIO FIDELITY SELECT NATURAL RESOURCES PORTFOLIO FIDELITY SELECT PHARMACEUTICALS PORT FIDELITY SELECT RETAILING PORTFOLIO FIDELITY SELECT SOFTWARE & COMPUTER SVCS FIDELITY SELECT TECHNOLOGY PORTFOLIO 66 FIDELITY SELECT TELECOMMTNS PORTFOLIO FIDELITY SELECT TRANSPORT PORTFOLIO FIDELITY SELECT UTILITIES PORTFOLIO FIDELITY SELECT WIRELESS FIDELITY SHORT TERM BOND FD FIDELITY SMALL CAP DISCOVERY FD FIDELITY SMALL CAP GROWTH FD FIDELITY SPARTAN FIDELITY SPARTAN EXTENDED MKT INDEX FD INVESTOR CLASS FIDELITY SPARTAN INTERNL INDEX FD INVESTOR CLASS FIDELITY STRATEGIC DIV & INC FD FIDELITY STRATEGIC INCOME FD FIDELITY TELECOM AND UTILITIES FUND FIDELITY TOTAL BOND FUND FIDELITY TREND FUND INC 39 FIRST EAGLE OVERSEAS FUND CL C FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FMI COMMON STOCK FUND FMI FOCUS FUND FMI FUNDS INC LARGE CAP FUND FMI MUTUAL FUNDS INC PROVIDENT TRUST STRATEGY FUND FORESTER VALUE FD FORUM FDS ABSOLUTE STRATEGIES FD INSTL FORUM FDS MERK ABSOLUTE RETURN CURRENC FORUM FDS MERK ASIAN CURRENCY FD INV SHS FORUM FDS MERK HARD CURRENCY FD INVS SHS FORWARD EMERGING MARKETS FUND INVESTOR CLASS FPA FDS TR FPA CRESCENT PORTFOLIO INSTL FPA NEW INCOME INC FRANKLIN INCOME FDS SER CL C FRANKLIN MUTUAL SER FUND INC FINANCIAL SERVICE FUND CL Z FRANKLIN TEMPLETON FDS GOLD & PRECIOUS METALS ADVISOR CL FRANKLIN TEMPLETON FDS GOLD & PRECIOUS METALS FD CL C FRANKLIN TEMPLETON FUND STRATEGIC SER INCOME FUND CL-C FRANKLIN TEMPLETON FUNDS MUTUAL BEACON FD CL C FRANKLIN TEMPLETON FUNDS MUTUAL FINANCIAL SVCS FD CL C FRANKLIN/TEMPLETON HARD CURRENCY FUND CL A FUNDAMENTAL INVS INC CL F1 FUNDAMENTAL INVS INC CL R-5 GABELLI ASSET FUND-SBI GABELLI EQUITY SERIES FUNDS INC-EQUITY INCOME FUND GABELLI EQUITY SERIES FUNDS INC-SMALL CAPITAL GROWTH FUND GABELLI UTILS FD CL AAA SHS GAMCO GLOBAL SER FDS INC TELECOMMUNICATIONS FD CL AAA GAMCO GOLD FD INC CL AAA GAMCO INTL GROWTH FD INC CL AAA GOLDMAN SACHS COMMODITY STRATEGY FUND CLASS A GOLDMAN SACHS GROWTH STRATEGY PORTFOLIO-CL A GREENSPRING FUND INC GROWTH FD AMER INC CL R-3 GROWTH FD AMER INC CL R-5 GROWTH FUND AMER INC CL F1 GUINNESS ATKINSON FDS ALTERNATIVE ENERGY FD GUINNESS ATKINSON FDS ASIA PACIFIC DIV FD GUINNESS ATKINSON FDS CHINA & HONG KONG FD GUINNESS ATKINSON GLOBAL ENERGY FUND HARBOR BOND FUND INSTITUTIONAL HARBOR CAPITAL APPRECIATION FUND INVESTOR CLASS HARBOR FD COMODITY REAL RTRN STRATEGY CL HARBOR FD REAL RETURN FD INSTL CL HARBOR HIGH YIELD BOND FUND INVESTOR CLASS HARBOR INTERNATIONAL FUND INSTITUTIONAL HARBOR INTERNATIONAL FUND INVESTOR CLASS HARBOR INTERNATIONAL GROWTH FUND INSTITUTIONAL HARTFORD MUTUAL FUNDS INC CAP APPREC FUND CL C HARTFORD MUTUAL FUNDS INC CAPITAL APPRECIATION FUND CL A HARTFORD MUTUAL FUNDS INC CAPITAL APPRECIATION FUND CL B HEARTLAND GROUP INC VALUE PLUS FUND HEARTLAND SELECT VALUE FUND HENNESSY FOCUS 30 FUND HIGHMARK FDS LARGE CAP VALUE FUND - CLASS C HOMESTEAD FDS INC SMALL CO STK FD HUSSMAN INVESTMENT TRUST STRATEGIC TOTAL RETURN FUND HUSSMAN INVT TR STRATEGIC GROWTH FUND HUSSMAN INVT TR STRATEGIC INTL EQUITY FD ICON FDS EQUITY INCOME FUND CLASS I ICON FUNDS ENERGY FUND ICON FUNDS FINANCIAL FUND ICON FUNDS ICON MATERIALS FUND ICON FUNDS-TELECOMMUNICATION & UTILITIES FUND 40 INCOME FD AMER INC CL R-1 INCOME FD AMER INC CL R-5 INCOME FUND OF AMERICA INC CLASS A INDUSTRY LEADERS FD CL I ING CORPORATE LEADERS TRUST UNIT PARTN CTF SER B ING EQUITY TRUST REAL ESTATE FUND CLASS C 86 ING MUTUAL FUNDS RUSSIA FUND CLASS A INTEGRITY FD WILLISTON BASIN/MID NORTH AMER CL A INTERNATIONAL GROWTH & INC FD INC CL A SHS INTREPID CAPITAL FUND INTREPID SMALL CAP FUND 43 INVESCO CHINA FUND CL A INVESCO DIVERSIFIED DIVIDEND FD INV CL INVESCO ENERGY FUND CLASS A INVESCO ENERGY FUND CLASS B INVESCO ENERGY FUND CLASS INVESTOR INVESCO EUROPEAN GROWTH FUND CLASS INVESTOR INVESCO GOLD & PRECIOUS METALS FD CL INVESTOR 96 INVESCO GOLD & PRECIOUS METALS FUND CL C INVESCO INTERNATIONAL CORE EQUITY FD INVST CL INVESCO MID CAP CORE EQUITY FD CL Y INVESCO REAL ESTATE FUND CL C INVESCO VAN KAMPEN AMERICAN FRANCHISE FUND CLASS C INVESCO VAN KAMPEN COMSTOCK FUND CLASS C INVESTMENT MANAGERS SER TR THESIS FLEXIBLE FD IVA FIDUCIARY TR IVA WORLDWIDE FD CL A IVY ASSET STRATEGY FD CL C IVY ASSET STRATEGY I IVY FDS INC ASSET STRATEGY FD CL Y IVY FDS INC MID CAP GROWTH FD CL Y IVY FDS INC SCIENCE & TECH FD CL Y 51 IVY GLOBAL NATURAL RESOURCES FUND-CL B JAMES ADVANTAGE FDS SMALL CAP FUND JANUS CONTRARIAN FUND CLASS T SHARES JANUS GLOBAL RESEARCH FUND CLASS T SHARES JANUS GLOBAL SELECT FUND CLASS R SHARES JANUS GLOBAL SELECT FUND CLASS T SHARES JANUS INVESTMENT FUND BALANCED FUND CLASS T SHARES JANUS INVESTMENT FUND FLEXIBLE BOND FUND CLASS T JANUS INVESTMENT FUND HIGH YIELD FUND CLASS T JANUS INVESTMENT FUND SHORT TERM BOND FUND CL T JANUS INVT FD FLEXIBLE BD FD CL S JANUS INVT FD FORTY FD CL S JANUS INVT FD HIGH YIELD FD CL S JANUS INVT FD PERKINS MID CAP VALUE FD CL S JANUS OVERSEAS FUND CLASS T SHARES JANUS TRITON FUND CLASS T SHARES JENSEN PORTFOLIO INC JENSEN QUALITY GROWTH FD JOHN HANCOCK REGIONAL BANK FUND-CL A JP MORGAN SMARTRETIREMENT 2 JP MORGAN SMARTRETIREMENT 2 JPMORGAN RUSSIA FUND CLASS A JPMORGAN RUSSIA FUND CLASS C JPMORGAN TR I 100% U S TREAS SECS MNY MKTCL MORGAN SHARE CL JPMORGAN TR I HIGHBRIDGE DYNAMIC COMMODITIES CL A JPMORGAN TR I INTL VALUE FD CL A JPMORGAN TR I INTREPID EUROPEAN FD CL A JPMORGAN TR I PRIME MONEY MKT FD MORGAN CL SECURITY SYMBOL IS V MVXX JPMORGAN TR II HIGH YIELD FD CL A JPMORGAN TR II U S GOVT MONEY MKT FD MORGAN JPMORGAN TR II U S REAL ESTATE FD CL A KEELEY SMALL CAP VALUE FD CL A KINETICS PARADIGM FUND INV CL LAUDUS TR GROWTH INVS U S LARGE CAP GRTH LAZARD DEVELOPING MARKETS EQUITY PORTFOLIO OPEN SHS 41 LAZARD EMERGING MARKETS PORT OPEN SHS LEUTHOLD FDS INC ASSET ALLOCATIO FD LOOMIS SAYLES BOND FUND RETAIL CLASS LOOMIS SAYLES GLOBAL BOND FUND RETAIL CLASS LORD ABBETT GROWTH AND INCOME STRATEGY FUND CL A MADISON MOSAIC EQUITY TR INVS FD MAINSTAY FDS LARGE CAP GROWTH FD CL I MANAGERS FUNDS EMERGING MARKETS EQUITY FUND MANAGERS PIMCO BOND FUND MANNING AND NAPIER FUND INC NEW EQUITY SERIES MANNING AND NAPIER FUND WORLD OPPORTUNITIES SER CL A MARSICO 21ST CENTURY FUND MARSICO FOCUS FUND MARSICO GROWTH FD MARSICO INVT FD FLEXIBLE CAP FD MARSICO INVT FD INTL OPPORTUNITIES FD MASSACHUSETTS INVS GRWTH STK MASS INVS GROWTH STK FD CL R5 MATTHEWS ASIA DIVIDEND FUND MATTHEWS ASIA SCIENCE AND TECHNOLOGY FUND MATTHEWS ASIAN FDS ASIA SMALL COS FD MATTHEWS ASIAN GROWTH & INCOME FUND MATTHEWS CHINA FUND MATTHEWS INDIA FUND MATTHEWS INTL FDS ASIA GROWTH FUND MATTHEWS KOREA FUND MATTHEWS PACIFIC TIGER FUND MERGER FUND-SBI MERIDIAN FUND INC VALUE FUND MERIDIAN GROWTH FUND METROPOLITAN WEST FDS TOTAL RETURN BOND FUND METROPOLITAN WEST FUNDS HIGH YIELD BOND FUND CLASS M METROPOLITAN WEST FUNDS INTERMEDIATE BOND FUND CLASS M MFS SER TR X EMERGING MARKET DEBT FUND CLASS I MFS SER TR X INTL DIVERSIFICATION FD CL C MFS UTILITIES FUND-CL C MIDAS FUND INC MORGAN STANLEY INSTL FD INC U S REAL ESTATE PORTFOLIO CL I MOTLEY FOOL FDS TR GREAT AMERICA FD MOTLEY FOOL FDS TR MOTLEY FOOL INDEPENDENCE FD MUHLENKAMP FD MUTUAL GLOBAL DISCOVERY FUND CL Z MUTUAL SERIES FUND INC EUROPEAN FUND CL Z MUTUAL SERIES FUND INC SHARES FUND CL Z MUTUALS COM VICE FUND NEEDHAM AGGRESSIVE GROWTH FD NEUBERGER BERMAN EQUITY FDS REAL ESTATE FD TR CL NEUBERGER BERMAN GENESIS FD INVESTOR CLASS NEUBERGER BERMAN GENESIS FUND TRUST CLASS NEUBERGER BERMAN INTL FUND INVESTOR CLASS NEUBERGER BERMAN PARTNERS FUND INVESTOR CLASS NEW PERSPECTIVE FD INC CL F-2 SHS NEW PERSPECTIVE FUND INC CL A NEW WORLD FD INC CLASS R-5 NEW WORLD FD INC NEW CL F-2 SHS NORTHERN FDS EMERGING MKTS EQUITY INDEX FD NORTHERN FUNDS INCOME EQUITY FUND OAKMARK EQUITY & INCOME FUND CL I OAKMARK FUND CLASS I OAKMARK GLOBAL FUND CL I OAKMARK GLOBAL SELECT FUND CL I OAKMARK INTERNATIONAL FUND CLASS I OAKMARK INTERNATIONAL SMALL CAP FUND CL I OAKMARK SELECT FUND CLASS I OBERWEIS CHINA OPPTYS FD OBERWEIS MICRO-CAP PORTFOLIO 42 OLD MUT ADVISOR FDS II DWGHT SHORT TERM FXD INC FD CL Z OPPENHEIMER COMMODITY STRATEGY TOTAL RETURN FD CL A OPPENHEIMER DEVELOPING MARKETS FUND-CL A OPPENHEIMER DEVELOPING MKTS FUNDS CL N OPPENHEIMER GOLD & SPECIAL MINERALS FD CL N OPPENHEIMER INTL BD FD CL N PARNASSUS INCOME TRUST EQUITY INCOME PORTFOLIO PARNASSUS SMALL CAP FD PAX WORLD FDS SER TR I GLOBAL GREEN FD IND INV CL PAX WORLD HIGH YIELD BOND FD INDIVIDUAL INVESTOR CLASS PEAR TREE FDS PEAR TREE EMERGING MKTS FD ORD SHS PERKINS DISCOVERY FD PROFESSIONALLY MGD PORTFOLIO PERKINS GLOBAL VALUE FUND CL T PERKINS MID CAP VALUE FD CLASS T SHS PERKINS SMALL CAP VALUE FUND CLASS T SHARES PERMANENT PORTFOLIO FUND INC PERRITT EMERGING OPPORTUNITIES FD PFS FDS WIRELESS FD PIMCO COMMODITY REAL RETURN STRATEGY CLASS D PIMCO FDS EMERGING LOCAL BD FD CL D PIMCO FDS EMERGING MKTS CURR FDS CL D PIMCO FDS FOREIGN BD FD CL D(UNHEDGED) PIMCO FDS LONG DURATION TOTAL RET FD INSTL CL PIMCO FDS PAC INVT MGMT SER REAL ESTATE REAL RET STR CL C PIMCO FDS PAC INVT MGMT SER REAL RETURNFD-CL D PIMCO FDS PAC INVT MGMT SER TOTAL RETURN FD CL D PIMCO FDS UNCONSTRAINED BD FD CL D PIMCO FOREIGN BOND FUND CL D U.S. DOLLAR-HEDGED PIMCO SMALL CAP STOCKSPLUS TR CLASS D PIMCO TOTAL RETURN FUND ADMINISTRATIVE SHS PIMCO TOTAL RETURN FUND INSTL CL PIMCO TOTAL RETURN FUND-CL A POLARIS GLOBAL VALUE FUND PRICE T ROWE GLOBAL TECHNOLOGY FUND INC SHS BEN INT PRICE T ROWE RETIREMENT FDS INC 2030 FD PRIMECAP ODYSSEY FDS AGGRESSIVE GROWTH FD PRIMECAP ODYSSEY FDS GROWTH FD PROFESSIONALLY MANAGED PORT DUNCAN-HURST CAN SLIM SELECT PROFESSIONALLY MANAGED PORT FD ASTERISK X CONSERVATIVE UPGRADE FUND PROFESSIONALLY MANAGED PORT FD ASTERISK X FLEXIBLE INCOME FUND PROFESSIONALLY MANAGED PORT OSTERWEIS STRATEGIC INCOME FD PROFESSIONALLY MANAGED PORTF HODGES FUND PROFESSIONALLY MANAGED PRTFL AKRE FOCUS FD RETAIL CL PROFUNDS BASIC MATLS ULTRASECTOR PROFUND INV CL PROFUNDS BEAR INVS CL 30 PROFUNDS MOBILE TELECOM ULTRA SECTOR INV CL PROFUNDS MUT FDS INV CL OILFIELD EQUIPT & SVCS ULTRA PROFUNDS OIL & GAS ULTRASECTOR INVESTOR CL 63 PROFUNDS REAL ESTATE ULTRASECTOR PROFUND INV CL PROFUNDS RISING RATES OPPORTUNITY 10 INV CL PROFUNDS RISING RATES OPPORTUNITY INV PROFUNDS RISING U S DOLLAR PROFUND INV 11 PROFUNDS SHORT EMERGING MKTS PROFUND INVS CL PROFUNDS SHORT NASDAQ- PROFUNDS SHORT PRECIOUS METALS PROFUND INVT CL PROFUNDS SHORT REAL EST PROFUND INV CL PROFUNDS TELECOMM ULTRASECTORINV CL 5 PROFUNDS ULTRA SMALL/CAP INVSTR CL 84 PROFUNDS ULTRABULL INVS CL PROFUNDS ULTRAJAPAN INVESTOR CLASS 11 PROFUNDS ULTRALATIN AMER PROFUND INV CL 11 PROFUNDS ULTRASHORT CHINA PROFUND INV 67 PROFUNDS ULTRASHORT DOW 30 FD INVESTOR CL PROFUNDS ULTRASHORT INTL PROFUND INVS PROFUNDS ULTRASHORT LATIN AMERICA INVS CL 43 PROFUNDS ULTRASHORT SMALL-CAP FD INV CL PRUDENTIAL JENNISON NATURAL RESOURCES FUND INC CLASS Z PRUDENTIAL JENNISON SMALL COMPANY FUND INC CLASS A 93 PRUDENTIAL JENNISON UTILITY FUND CLASS A PRUDENTIAL JENNISON UTILITY FUND CLASS C PUTNAM EQUITY INCOME FD NEW CL Y PUTNAM GLOBAL NAT RES FD CL C 36 PUTNAM GLOBAL NATURAL RESOURCES FUND-CL A RAINIER INVT MGMT MUT FDS MID CAP EQUITY PORTFOLIO RBB FD INC SCHNEIDER VALUE FD CL PPP RBB FUND INC ROBECO BOSTON PRTNRS LONG SHORT EQI INVT SHS RBB FUND INC SCHNEIDER SMALL CAP VALUE FD RBC FDS TR MICROCAP VALUE FD CL S REYNOLDS BLUE CHIP GROWTH FUND RIDGEWORTH FDS SMALL CAP VALUE EQUITY FD CL C ROWE T PRICE CAPITAL APPRECIATION FD ADVISOR CLASS ROWE T PRICE INFLATION PROTECTED BOND FUND INC ROWE T PRICE INTL FDS INC AFRICA AND THE MIDDLE EAST FD ROWE T PRICE INTL INDEX FD INC INTL EQUITY INDEX FD ROWE T PRICE NEW INCOME FD ADVISOR CL ROWE T PRICE REAL ESTATE FD ADVISOR CLASS ROYCE FD INTL SMALLER-COS FD SVC CL ROYCE FD PREMIER FD SERVICE CL ROYCE FD SPECIAL EQUITY FD ROYCE FUND LOW PRICED STOCK SERVICE ROYCE FUND MICRO-CAP FUND ROYCE FUND PREMIER SERIES ROYCE FUND ROYCE OPPORTUNITY FUND ROYCE FUND VALUE FD SERVICE CL ROYCE FUND VALUE PLUS FUND SERVICE CL ROYCE FUND-PENNSYLVANIA MUTUAL FUND INVESTMENT CL ROYCE GLOBAL VALUE FUND SVC CL RS INVT TR VALUE FUND RUSSELL COMMODITY STRATEGIES FUND CL S RYDEXSERIES FDS GOVT LONG BOND 1.2X STRAT CL C RYDEX DYNAMIC FDS INVERSE DOW 2X STRATEGY CL C RYDEX DYNAMIC FDS INVERSE DOW 2X STRATEGY CL H RYDEX DYNAMIC FDS INVERSE S&P RYDEX DYNAMIC FDS NASDAQ- RYDEX SER FDS COMMODITIES STRATEGY FD CL A RYDEX SER FDS INV RUSSELL 2 27 RYDEX SER FDS RUSSELL 2 RYDEX SER FDS S&P RYDEX SER TR UTILITIES FD INVESTOR CL 1 RYDEX SERIES FDS GOVT LG BOND 1.2X STRAT CL ADV 8 RYDEX SERIES FDS INVERSE GVT LG BD STRAT CL INV RYDEX SERIES FDS INVERSE S&P RYDEX SERIES TRUST BASIC MATERIALS FUND INV CL RYDEX SERIES TRUST NASDAQ-100 RYDEX SERIES TRUST PRECIOUS METALS FUND RYDEX SGI MANAGED FUTURES STRATEGY CL H 19 SARATOGA HEALTH AND BIOTECHNOLOGY CLASS A SATUIT CAP MGMT TR MICRO CAP FD CL A SATURNA INVESTMENT TRUST SEXTANT INTERNATIONAL FUND SCHWAB CAP TR LAUDUS INTL MARKET MASTERS FUND INV CLASS SCHWARTZ INVT TR AVE MARIA SMALL CAP FD SCOUT FDS CORE BD FD INSTL CL SCOUT FDS INTERNATIONAL FD SCOUT FDS MID CAP FD SELECTED AMERICAN SHARE INC CL D SELECTED AMERICAN SHARES INC SENTINEL GROUP FDS INC INTERNATIONAL EQUITY CL A SEQUOIA FUND INC SMALLCAP WORLD FUND INC CL C 44 SMALLCAP WORLD FUND INC CL F1 SSGA FUNDS EMERGING MARKETS FUND SSGA FUNDS INTERMEDIATE FUND SSGA FUNDS INTL STK SELECTION FUND 73 SSGA FUNDS TUCKERMAN ACTIVE REIT STRATTON FDS INC-SMALL CAP YIELD FD SYMONS VALUE INSTITUTIONAL FUND T ROWE PRICE BLUE CHIP GROWTH FUND INC T ROWE PRICE BLUE CHIP GROWTH FUND INC ADVISOR CL T ROWE PRICE CAPITAL APPRECIATION FUND-SBI T ROWE PRICE DIVIDEND GROWTH FUND INC T ROWE PRICE EQUITY INCOME FUND ADVISOR CL T ROWE PRICE EQUITY INCOME FUND-SBI T ROWE PRICE FINANCIAL SERVICES FUND INC T ROWE PRICE GNMA FUND-SBI T ROWE PRICE GROWTH STK FD INC GROWTH STK FD ADV CL T ROWE PRICE GROWTH STOCK FUND INC T ROWE PRICE HEALTH SCIENCES FUND INC T ROWE PRICE HIGH YIELD FUND INC T ROWE PRICE INTL FDS INC EMERGING EUROPE MEDITERRANEAN T ROWE PRICE INTL FUNDS INC EMERGING MARKETS BOND FUND T ROWE PRICE INTL FUNDS INC EMERGING MARKETS STOCK FUND T ROWE PRICE INTL FUNDS INC GLOBAL STOCK FUND T ROWE PRICE INTL FUNDS INC INTERNATIONAL BOND FUND T ROWE PRICE INTL FUNDS INC INTERNATIONAL DISCOVERY FUND T ROWE PRICE INTL FUNDS INC LATIN AMERICA FUND T ROWE PRICE INTL FUNDS INC NEW ASIA FUND T ROWE PRICE MEDIA & TELECOMMUNICATIONS FUND INC T ROWE PRICE MID CAP GROWTH FUND INC ADVISOR CL T ROWE PRICE MID-CAP GROWTH FUND INC T ROWE PRICE NEW AMERICA GROWTH FUND-SBI T ROWE PRICE NEW ERA FUND INC T ROWE PRICE NEW HORIZONS FUND INC T ROWE PRICE REAL ESTATE FUND INC 63 T ROWE PRICE SCIENCE & TECHNOLOGY FUND ADVISOR CL T ROWE PRICE SMALL CAPITAL VALUE FUND INC TANAKA FUNDS INC GROWTH FUND CL R TARGET PORTFOLIO TR MTG BACKED SECS PORTFOLIO TARGET PORTFOLIO TR TOTAL RETURN BD PORTFOLIO TCW FDS INC EMERGING MKTS INCOME FD CL N TCW FDS INC TOTAL RETURN BOND FD CL N TCW HIGH YIELD BOND FUND CLASS I TEMPLETON FOREIGN FD CL A TEMPLETON GLOBAL BOND FD CL A TEMPLETON GLOBAL BOND FUND ADVISOR CL TEMPLETON GLOBAL BOND FUND CL C TEMPLETON GROWTH FUND INC CL R THIRD AVENUE INTL VALUE FD INSTL CLASS THIRD AVENUE VALUE FUND INSTL CLASS THOMPSON PLUMB FUNDS INC BOND FUND THORNBURG INTL VALUE FUND CL I THORNBURG INVT TR INTL VALUE FD CL C THORNBURG INVT TRUST VALUE FUND CL A TIAA CREF INSTL MUT FDS LARGE CAP VALUE BOND RETAIL TIAA CREF INSTL MUT FDS MID CAP VALUE FD RETAIL CL TIAA CREF INSTL MUT FDS REAL ESTATE SECS FD RETAIL CL TOCQUEVILLE GOLD FUND TOCQUEVILLE TR DELAFIELD FD TOUCHSTONE SANDS CAPITAL SELECT GROWTH FUND CL Z TOUCHSTONE STRATEGIC TR LARGE CAP GROWTH FD CL Y TRANSAMERICA WMC DIVERSIFIED GROWTH-P TRUST FOR PROFESSIONAL MANAGERS MARKETFIELD FUND TURNER FUNDS SMALL CAP GROWTH FUND INV CL TWEEDY BROWNE FUND INC GLOBAL VALUE FUND U S GLOBAL INVESTORS EASTERN EUROPEAN FUND 45 U S GLOBAL INVESTORS GLOBAL MEGA TRENDS FUND U S GLOBAL INVESTORS GOLD AND PRECIOUS METALS FUND UNIFIED SER TR APPLESEED FD UNIFIED SER TR SOUND MIND INVESTING BALANCED FD UNIFIED SER TR SOUND MIND INVESTING FD US GLOBAL INVESTORS CHINA REGION FUND US GLOBAL INVESTORS GLOBAL EMERGING MARKETS FUND US GLOBAL INVESTORS GLOBAL RESOURCES FUND US GLOBAL INVESTORS WORLD PRECIOUS MINERALS FUND VALUE LINE FUND INC VALUE LINE INCOME FUND INC VALUE LINE PREMIER GROWTH FD INC VAN ECK EMERGING MARKETS CLASS C VAN ECK FUNDS GLOBAL HARD ASSETS FUND CL A VAN ECK FUNDS INTL INVESTORS GOLD FUND CL A VAN ECK FUNDS INTL INVESTORS GOLD FUND CL C VANGUARD VANGUARD BOND INDEX FUND INC INTERMEDIATE TERM PORTFOLIO FD VANGUARD BOND INDEX FUND INC SHORT TERM PORTFOLIO VANGUARD BOND INDEX FUND INC TOTAL BOND MARKET PORTFOLIO VANGUARD CHESTER FDS TARGET RETIREMENT 2015 FD VANGUARD CONVERTIBLE SECURITIES FUND-SBI VANGUARD DIVIDEND GROWTH FUND VANGUARD EMERGING MARKETS STOCK INDEX FUND VANGUARD FINANCIALS INDEX FUND ADMIRAL SHS VANGUARD FIXED INC SECS FD INC SHORT TERM INVT GRADE FUND VANGUARD FIXED INCOME SECS FD INC-HIGH YIELD CORP PORTFOL VANGUARD FIXED INCOME SECS FD INC-LONG TERM U S TREASURY PORTFOLIO VANGUARD FIXED INCOME SECS INTER TERM INVT GRADE INV CL VANGUARD FIXED INCOME SECS INVT GRADE BD PORTFOLIO VANGUARD GNMA FUND VANGUARD HORIZON FD INC GLOBAL EQUITY PORTFOLIO VANGUARD HORIZON FDS STRTGIC SMALL CAP EQUITY FD INV CL VANGUARD INDEX FDS VANGUARD INDEX TR MID CAP GROWTH INDEX INV SHS VANGUARD INDEX TRUST MID CAPITALIZATION STK PORT VANGUARD INDEX TRUST SMALL CAPITLZATION GROWTH VANGUARD INDEX TRUST SMALL CAPITLZATION VALUE STK VANGUARD INDEX TRUST TOTAL STOCK MARKET PORTFOLIO VANGUARD INDEX TRUST-SMALL CAPITALIZATION STOCK FUND VANGUARD INFL-PROTECTED SECS VANGUARD INTERNATIONAL GROWTH PORTFOLIO VANGUARD INTERNATIONAL VALUE PORTFOLIO VANGUARD INTL EQTY INDX FDS GBL EX-US REAL ESTATE IDX INV VANGUARD INTL EQUITY INDEX FUND INC-EUROPEAN PORTFOLIO VANGUARD INTL EQUITY INDEX FUND INC-PACIFIC PORTFOLIO VANGUARD INTL EQUTY INDX FDS FTSE AL WRLD EX US INDX FD INV VANGUARD SPECIALIZED PORTFOLIOS METALS & MINING FD VANGUARD SPECIALIZED PORTFOLIOS-ENERGY PORTFOLIO VANGUARD SPECIALIZED PORTFOLIOS-REIT INDEX PORTFOL 58 VANGUARD STAR FUND STAR PORTFOLIO VANGUARD TARGET RETIREMENT 2035 FD VANGUARD TOTAL INTL STOCK INDEX FUND VANGUARD WELLESLEY INCOME FUND INC VANGUARD WELLINGTON FD INC VANGUARD WHITEHALL FDS HIGH DIVIDEND YIELD INV SHS VANGUARD WHITEHALL FUNDS INC SELECTED VALUE PORTFOLIO VANGUARD WINDSOR FUND INC VANGUARD WINDSOR II PORTFOLIO VIRTUS FOREIGN OPPORTUNITIES FUND CLASS A VIRTUS SMALL CAP SUSTAINABLE GROWTH FUND CLASS C WALTHAUSEN FDS SMALL CAP VALUE FD WASATCH ADVISORS FUNDS INC CORE GROWTH FUND WASATCH ADVISORS FUNDS INC HOISINGTON U S TREASURY FUND WASATCH ADVISORS FUNDS INC SMALL CAP GROWTH FUND 79 WASATCH ADVISORS FUNDS INC ULTRA GROWTH FUND 46 WASATCH FDS INC 1ST SOURCE INCOME FD WASATCH FDS INC EMERGING MKTS SMALL CAP FD WASATCH FDS INC INTL GROWTH FD WASATCH FDS INC LARGE CAP VALUE FUND WASATCH FDS INC LONG/SHORT FD WASATCH WORLD INNOVATORS FD WEITZ FDS HICKORY FD WEITZ FDS SHORT INTERMEDIATE INCOME FD WEITZ PARTNERS III OPPORTUNITY FD WEITZ SERIES FUND INC VALUE PORTFOLIO WELLS FARGO ADVANTAGE ASIA PACIFIC FUND INV CL WELLS FARGO ADVANTAGE FDS EMERGING MRKTS EQUITY FD CL C 37 WELLS FARGO ADVANTAGE FDS PRECIOUS METALS FD CL A WELLS FARGO ADVANTAGE FDS ULTR SHT TRM MUN INC FD INV CL WELLS FARGO ADVANTAGE GROWTH FUND INV CL WELLS FARGO SHORT TERM HIGH YIELD BD FD CL A WELLS FARGO SHORT TERM HIGH YIELD BOND FUND INV CL WESTCORE PLUS BOND FUND INSTL SHS WESTCORE TR SELECT FD WESTCORE TRUST FLEXIBLE INCOME FUND WESTERN ASSET CORE PLUS BOND PORTFOLIO CLASS I WESTPORT FUND-CL R WILLIAM BLAIR SMALL CAP VALUE FUND CL N WINTERGREEN FD INC WORLD FUNDS INC NEW THIRD MILLENNIUM RUSSIA FUND YACKTMAN FOCUSED FUND YACKTMAN FUND INC Total Registered Investment Companies $ Notes Receivable From Participants (interest rate ranging from 4.25% through 10.5% maturing through November 2026) $ Net Assets Pending Settlement $ TOTAL NET ASSETS $ 47 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN SCHEDULE OF ASSETS ACQUIRED AND DISPOSED Number of Assets Acquired and Disposed Shares/Units Fair Value American Electric Power Company, Inc. Common Stock $6.50 par value (a) Acquired: Shares $ 73,409,682 Disposed: Shares $ (a) Transactions are recorded on the trade date. 48 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN SCHEDULE OF NONEXEMPT TRANSACTION Party Involved:James K. Johnson Relationship to Plan, employer or other party-in-interest:Employee of employer/Plan Sponsor Transaction: Participant loan Date of Loan:April 9, 2008 Amount of Loan:$21,000 Annual Interest Rate: 6.25% Term of Loan:5 years Collateral:Fifty percent (50%) of the Borrower’s Savings Plan account Reason Transaction is Nonexempt:Exemption under ERISA 408(b)(1) requires, among other things, that the loan be made in accordance with specific plan provisions.The Plan specifically required that the maximum participant loan (when added to the outstanding balance of all other loans to such participant) be limited to $50,000, less the excess, if any, of the participant’s highest outstanding loan balance in the past 12 months.When the plan issued the subject loan to Mr. Johnson on April 9, 2008, in the amount of $21,000, his highest outstanding loan balance in the preceding 12 months was approximately $32,500.The $21,000 loan, when aggregated with the aforementioned loan of approximately $32,500, resulted in the loan not being made in accordance with the specific provisions of the Plan and therefore did not fall within the exemption set forth in ERISA Section 408(b)(1).By December 31, 2011 the Company completed the steps to remediate the prohibited transaction as relates to the participant, but had not completed the steps to fully remediate the prohibited transaction as relates to the interested government agencies. 49 AMERICAN ELECTRIC POWER SYSTEM RETIREMENT SAVINGS PLAN EXHIBIT INDEX Exhibit Number Description 23 Consent of Independent Registered Public Accounting Firm 50
